Exhibit 10.3
AGREEMENT
by and between
CORE COMMUNITIES, LLC,
a Florida limited liability company
HORIZONS ACQUISITION 5, LLC,
a Florida limited liability company
CORE COMMUNITIES OF SOUTH CAROLINA, LLC,
a South Carolina limited liability company
and
PSL ACQUISITIONS, LLC,
an Iowa limited liability company
doing business in the State of Florida
as PSL ACQUISITIONS I, LLC
November 8, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I FORECLOSURE ACTIONS
    7  
Section 1.01 Acknowledgement of Default and Indebtedness
    7  
Section 1.02 Amendment of Foreclosure Actions
    7  
Section 1.03 Cooperation and Consent
    7  
Section 1.04 Consent to Entry of Orders
    8  
 
       
ARTICLE II SUBSIDIARIES OF CORE COMMUNITIES, LLC
    8  
Section 2.01 Assignment of Core Receivables
    8  
Section 2.02 Assignment of Subsidiary Receivables
    8  
Section 2.03 Subsidiary Release of Core Indebtedness
    9  
Section 2.04 Pledge of Member Interests in Subsidiaries
    9  
Section 2.05 Covenant to Not Pledge
    10  
 
       
ARTICLE III MORTGAGES OF ADDITIONAL LAND
    10  
Section 3.01 Mortgage of Additional Land
    10  
Section 3.02 Rights of Declarants
    10  
Section 3.03 Additional Mortgage Modification Agreement
    11  
 
       
ARTICLE IV SALE OF ASSETS
    12  
Section 4.01 Prohibition on Sales
    12  
Section 4.02 Land Use Approvals
    13  
Section 4.03 Replacement of Performance Bonds
    13  
Section 4.04 Parcel C-5
    13  
 
       
ARTICLE V BUDGET, EMPLOYEES AND MANAGEMENT
    13  
Section 5.01 Budget
    13  
Section 5.02 Management of Properties
    14  
Section 5.03 Hegener Severance
    15  
Section 5.04 Termination of Employees
    15  
Section 5.05 Transition of Management and Operations
    15  
 
       
ARTICLE VI DELIVERIES OF PARTIES
    16  
Section 6.01 Entity Documents
    16  
Section 6.02 Initial Deliveries of Core FL
    16  
Section 6.03 Initial Deliveries of PSLA
    16  
Section 6.04 Final Deliveries of Core FL
    16  

- 1 -



--------------------------------------------------------------------------------



 



              Page  
Section 6.05 Final Deliveries of PSLA
    16  
Section 6.06 Condition to Final Deliveries
    16  
Section 6.07 Opinions of Counsel
    16  
 
       
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
    17  
Section 7.01 Events of Default by Core Parties and Remedies
    17  
Section 7.02 Events of Default by PSLA and Remedies
    18  
 
       
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
    18  
Section 8.01 Core Communities, LLC
    18  
Section 8.02 Subsidiaries of Core Communities, LLC
    19  
Section 8.03 Unencumbered Real Estate
    19  
Section 8.04 Property Owners Associations
    19  
Section 8.05 Other Agreements and Laws
    19  
Section 8.06 Not Foreign Person
    19  
Section 8.07 Condemnation
    19  
Section 8.08 Hazardous Materials
    19  
Section 8.09 Notices of Claims
    20  
Section 8.10 Violations of Laws
    20  
Section 8.11 Violation of Environmental Laws
    20  
Section 8.12 Ownership of Land
    20  
Section 8.13 Ownership of Entities
    20  
Section 8.14 Financial Information
    21  
Section 8.15 No Hindrance or Delay
    21  
Section 8.16 No Novation
    21  
Section 8.17 Entire Agreement
    21  
Section 8.18 No Bankruptcy Proceedings
    21  
Section 8.19 Prohibition on Distributions
    21  
Section 8.20 Real Estate Brokerage Company
    21  
Section 8.21 Horizons Acquisition 7, LLC
    22  
Section 8.22 Irrigation Company
    22  
Section 8.23 HTC Operations Building and Head End Equipment
    22  
Section 8.24 Tradition Outfitters, LLC
    22  
Section 8.25 Core Development Company, LLC (Mississippi)
    22  
Section 8.26 St. Lucie Farms, LLC
    22  
Section 8.27 Core Commercial Group, LLC
    22  
Section 8.28 Tradition Village Center, LLC
    23  
Section 8.29 The Landing at Tradition Development Company, LLC
    23  
Section 8.30 Landing Phase II, LLC
    23  
Section 8.31 The Landing Holding Company, LLC
    23  
Section 8.32 Tradition Utility Company, LLC
    23  
Section 8.33 “Founder” of Property Owners Associations
    23  
Section 8.34 Distributions
    23  

- 2 -



--------------------------------------------------------------------------------



 



              Page  
Section 8.35 Core Parties
    23  
Section 8.36 Agreements and Laws
    24  
Section 8.37 Rights Relating to Loans
    24  
 
       
ARTICLE IX FORBEARANCE AND RELEASES
    24  
Section 9.01 Forbearance
    24  
Section 9.02 Release of Claims
    24  
Section 9.03 [INTENTIONALLY DELETED]
    25  
Section 9.04 Deficiency Claim
    25  
 
       
ARTICLE X BANKRUPTCY
    26  
Section 10.01 Carryover of This Agreement in the Event of Bankruptcy
    26  
Section 10.02 Relief from Automatic Stay
    26  
Section 10.03 Priority Claim to the Extent PSLA’s Security Decreased
    27  
Section 10.04 Bankruptcy Proceedings
    27  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    28  
Section 11.01 Limitation of Liability
    28  
Section 11.02 Assignment of Claims
    28  
Section 11.03 Special Purpose Entities
    29  
Section 11.04 Notices
    29  
Section 11.05 Entire Agreement
    30  
Section 11.06 Binding Effect
    30  
Section 11.07 Waiver; Cumulative Remedies
    30  
Section 11.08 Waiver and Modification
    30  
Section 11.09 Time of Essence
    30  
Section 11.10 Construction
    30  
Section 11.11 Further Assurances
    30  
Section 11.12 Advice Of Counsel
    31  
Section 11.13 Counterparts; Delivery
    31  
Section 11.14 No Defenses of Offsets
    31  
Section 11.15 Governing Law, Jurisdiction
    31  
Section 11.16 No Additional Debt
    31  
Section 11.17 Entire Agreement
    31  
Section 11.18 Consent to Agreement
    31  
Section 11.19 PSLA Not Liable For Expenses
    31  
Section 11.20 Successors and Assigns
    32  
Section 11.21 No Waiver
    32  
Section 11.22 Performance of Loan Obligations
    32  
Section 11.23 Partial Payments
    32  
Section 11.24 Reservations of Rights
    33  
Section 11.25 Limitation on Interest
    33  
Section 11.26 Confidentiality
    33  

- 3 -



--------------------------------------------------------------------------------



 



              Page  
Section 11.27 Representations and Warranties of PSLA
    34  
Section 11.28 BFC Provisions
    35  
Section 11.29 Survival
    35  
Section 11.30 Waiver of Jury Trial
    35  

     
SCHEDULES
   
 
   
SCHEDULE A
  Florida Development Loans
SCHEDULE B
  South Carolina Development Loans
SCHEDULE C
  Florida Operating Loan
SCHEDULE 1.01(a)
  Florida Development Loans Acknowledgement of Default and Indebtedness
SCHEDULE 1.01(b)
  South Carolina Development Loans Acknowledgement of Default and Indebtedness
SCHEDULE 1.01 (c)
  Florida Operating Loans Acknowledgement of Default and Indebtedness
SCHEDULE 1.04(a)
  Consent to Filing of Amended Complaint (Florida Foreclosure)
SCHEDULE 1.04(b)
  Florida Foreclosure Consent
SCHEDULE 1.04(c)
  Special Referee’s Report and Consent Decree of Foreclosure and Sale (South
Carolina Foreclosure)
SCHEDULE 2.01(a)
  Core FL Receivables
SCHEDULE 2.01(b)
  Core Collateral Assignment of Subsidiary Receivables
SCHEDULE 2.02(a)
  Core FL Subsidiary Receivables
SCHEDULE 2.02(b)
  Subsidiary Collateral Assignment of Subsidiary Receivables
SCHEDULE 2.03(a)
  Core FL Indebtedness owed Subsidiaries
SCHEDULE 2.03(b)
  Release and Discharge of Indebtedness (Subsidiaries to Core)
SCHEDULE 2.03(c)
  Ratification of Release and Discharge of Indebtedness (Subsidiaries to Core)
SCHEDULE 2.04(a)
  Pledge of Subsidiaries
SCHEDULE 2.04(b)
  Pledge of Member Interests
SCHEDULE 2.04(f)
  Acknowledgment Regarding Partial Strict Satisfaction
SCHEDULE 3.01(a)(i)
  Additional Mortgaged Land
SCHEDULE 3.0l(a)(ii)
  Mortgage Modification Agreement
SCHEDULE 3.0l(a)(iii)
  UCC-1 Financing Statement
SCHEDULE 3.02(a)
  Assignment of Founder’s Rights (Community Charter)
SCHEDULE 3.02(b)
  Assignment of Founder’s Rights (Commercial Charter)
SCHEDULE 3.02(c)
  Assignment of Developer’s Rights (Declaration of Covenants for Westcliffe
Estates at Tradition)
SCHEDULE 3.02(d)
  Assignment of Rights Under Declaration (Tradition South Carolina)
SCHEDULE 3.02(e)
  Assignment of Rights Under Development Agreement (Tradition South Carolina)
SCHEDULE 4.01(a)(i)
  Description of Parcel D-2
SCHEDULE 4.01(a)(ii)
  Entitlements Allocation and Development Restrictions for Parcel D-2
SCHEDULE 4.02(x)
  Assignment Of Land Use Entitlements (Florida)
SCHEDULE 4.02(y)
  General Assignment of Developer and Contract Rights for Development of The
Tradition (South Carolina)
SCHEDULE 4.03
  Performance Bonds
SCHEDULE 5.01(x)
  Budget

- 4 -



--------------------------------------------------------------------------------



 



     
SCHEDULE 5.01(a)
  Application of Payment to Indebtedness
SCHEDULE 5.04
  Assignment of Non-Competes
SCHEDULE 6.01
  Entity Formation, Status and Authorization Documents
SCHEDULE 6.07(a)
  Opinion of Counsel (Core Parties)
SCHEDULE 6.07(b)
  Opinion of Counsel (BFC & Woodbridge)
SCHEDULE 6.07(c)
  Opinion of Counsel (Core SC)
SCHEDULE 6.07(d)
  Opinion of Counsel (PSLA)
SCHEDULE 8.04
  Property Owners Associations
SCHEDULE 8.09
  Notice of Claim
SCHEDULE 8.10
  Violations of Law
SCHEDULE 8.11
  Violations of Environment Laws
SCHEDULE 8.14
  Financial Information
SCHEDULE 8.23(a)
  Irrigation Company Assets
SCHEDULE 8.23b)
  Irrigation Plant Land
SCHEDULE 9.02(x)
  Core Parties
SCHEDULE 9.02(y)
  Woodbridge/BFC
SCHEDULE 9.02(b)
  Core Release
SCHEDULE 9.02(c)
  BFC/Woodbridge Release
SCHEDULE 9.02(d)
  Final Release of PSLA
SCHEDULE 9.05
  Deficiency Participation Agreement

- 5 -



--------------------------------------------------------------------------------



 



AGREEMENT
     This AGREEMENT (“Agreement”) is entered into as of the 8th day of November,
2010, (“Effective Date”) by and between CORE COMMUNITIES, LLC, a Florida limited
liability company (“Core FL”), HORIZONS ACQUISITION 5 LLC, a Florida limited
liability company (“Horizons 5”), CORE COMMUNITIES OF SOUTH CAROLINA LLC, a
South Carolina limited liability company (“Core SC”), and PSL ACQUISITIONS, LLC
an Iowa limited liability company, doing business in the State of Florida as PSL
ACQUISITIONS I, LLC (“PSLA”), and their respective successors and assigns.
     A. PSLA is the holder of those promissory notes, guarantys, mortgages and
other loan documents listed on the attached “Schedule A” relating to certain
loans to Core FL and Horizons 5 (“Florida Development Loans”). The Florida
Development Loans are in default and are currently being foreclosed pursuant to
that certain Complaint for Foreclosure of Mortgage and other Relief between
Investors Warranty of America, Inc., an Iowa corporation (“IWA”), as the
predecessor to PSLA, Plaintiff, and Core FL, and Horizons 5, Defendants, filed
in the Circuit Court of the Nineteenth Judicial Circuit in and for St. Lucie
County, Florida, as Case No. 56-2010-CA-002197 (“Florida Foreclosure”).
     B. THH Acquisitions, LLC, an Iowa limited liability company (“THH”) is the
holder of those promissory notes, guarantees, mortgages and other loan documents
listed on the attached “Schedule B” relating to certain loans to Core FL and
Core SC (“South Carolina Development Loans”). The South Carolina Development
Loans are in default and currently being foreclosed pursuant to that certain
Complaint (Foreclosure) (Non-Jury) between PSLA, as predecessor to THH,
Plaintiff, and Core SC, and Core FL, Defendants, filed in the Circuit Court of
the Fourteenth Judicial Circuit in and for Jasper, State of South Carolina, as
Case No. 2010-CP-27-220 (“South Carolina Foreclosure”).
     C. PSL Acquisitions Operating, LLC, an Iowa limited liability company is
the holder of that promissory note, guaranty, mortgages and other loan documents
listed on the attached “Schedule C” relating to a certain loan to Horizons St.
Lucie Development, LLC, a Florida limited liability company, and Tradition
Research Park, LLC, a Florida limited liability company (“Florida Operating
Loan”). The Florida Development Loans, South Carolina Development Loans and the
Florida Operating Loan are sometimes referred to collectively herein as the
“Loans.”
     D. PSLA may make certain additional loans including protective advance
loans pursuant to the terms and conditions set forth in this Agreement and the
Budget, as defined in Section 5.01 of this Agreement.
For good and valuable consideration consisting of the mutual covenants and
conditions set forth herein, the parties agree as follows:

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE I
Foreclosure Actions
     Section 1.01 Acknowledgement of Default and Indebtedness. The parties
acknowledge and agree that:
     (a) Florida Development Loans. Core FL and Horizons 5 have failed to make
payments required pursuant to the Florida Development Loans, all required
notices and opportunities to cure have been given and said loans: (i) are in
default; (ii) have not been cured; (iii) have been duly accelerated; and
(iv) are currently due and payable in full. The principal, interest and other
sums currently owed pursuant to the Florida Development Loans is set forth on
the attached Schedule 1.01(a).
     (b) South Carolina Development Loans. Core FL and Core SC have failed to
make payments required pursuant to the South Carolina Development Loans, all
required notices and opportunities to cure have been given and said loans:
(i) are in default; (ii) have not been cured; (iii) have been duly accelerated;
and (iv) are currently due and payable in full. The principal, interest and
other sums currently owed pursuant to the South Carolina Development Loans is
set forth on the attached Schedule 1.0l(b).
     (c) Florida Operating Loan. PSLA has demanded payment in full of the First
Florida Operating Loan, all required notices and opportunities to cure have been
given and said loan: (i) is in default; (ii) has not been cured; and (iii) is
currently due and payable in full. The principal, interest and other sums
currently owed pursuant to the First Florida Operating Loan is set forth on the
attached Schedule 1.01(c).
     (d) Loan Documents. The documents evidencing the rights of PSLA relating to
the Loans, including those set forth on the attached Schedule A, Schedule B, and
Schedule C (“Loan Documents”), are valid and legally enforceable in accordance
with their terms and borrower, guarantor or mortgagor thereunder has any
defense, right of set-off or other basis for disputing or otherwise challenging
the enforcement thereof in accordance with their respective terms.
     Section 1.02 Amendment of Foreclosure Actions. The Florida Foreclosure
action shall be amended to include: (a) foreclosure (subject to the First
Florida Operating Loan) of that land commonly referred to as “Parcel F-4” and
the “Flute Parcel” which shall be mortgaged to PSLA pursuant to the provision of
Section 3.01 below; (b) foreclosure of the additional land mortgaged to PSLA
pursuant to the provisions of Section 3.01 below; (c) enforcement of the Pledge
of Member Interests pursuant to the provisions of Section 2.04 below; and
(d) such other matters as may be appropriate as determined by PSLA, and not
inconsistent with the terms of this Agreement. The Core FL and Horizons 5 (and
their respective affiliates, members, employees, agents and representatives)
shall cooperate fully to facilitate and expedite said amendments.
     Section 1.03 Cooperation and Consent. Core FL and Horizons 5 (as to the
Florida Foreclosure) and Core FL and Core SC (as to the South Carolina
Foreclosure) (and their respective affiliates, members,

- 7 -



--------------------------------------------------------------------------------



 



employees, agents and representatives) will fully cooperate to expedite any
foreclosure actions, Article 9 proceedings and similar enforcement proceedings
relating to the mortgages and security interests relating to the Loans
(collectively, the “Foreclosure Actions”). PSLA shall use good faith efforts to
diligently prosecute all of the Foreclosure Actions and otherwise take all
action reasonably necessary to promptly foreclose its liens on all the
collateral to the extent required in accordance with the terms of this
Agreement.
     Section 1.04 Consent to Entry of Orders. Simultaneously with execution of
this Agreement, Core FL, Core SC and Horizons 5 shall execute and deliver to
PSLA and THH and/or their respective designee(s) the following:
     (a) Consent to Filing of Amended Complaint for the Florida Foreclosure, in
form and content attached as Schedule 1.04(a) (“Florida Amendment Consent”).
     (b) Consent to Entry of Final Judgment of Foreclosure, in form and content
attached as Schedule 1.04(b) (“Florida Foreclosure Consent”).
     (c) Special Referee’s Report and Consent Decree of Foreclosure and Sale for
the South Carolina Foreclosure, in form and content attached as Schedule 1.04(c)
(“South Carolina Foreclosure Consent”).
     (d) Such other consents, approvals and other pleadings and/or documents as
may be helpful to facilitate an expeditious conclusion of the Foreclosure
Actions.
The parties acknowledge that the documents required by PSLA and THH and the form
and content of the foregoing consents may be modified at the request of PSLA and
THH to the extent necessary or appropriate to facilitate the Foreclosure
Actions.
ARTICLE II
Subsidiaries of Core Communities, LLC
     Section 2.01 Assignment of Core Receivables. Certain subsidiaries of Core
FL are indebted to Core FL as more particularly set forth on the attached
Schedule 2.01(a). Simultaneously with execution of this Agreement, Core FL shall
execute and deliver to PSLA that certain Collateral Assignment of Receivables
attached hereto as Schedule 2.01(b) (“Core Collateral Assignment of Subsidiary
Receivables”) to secure repayment of any protective advances and/or additional
loans made by PSLA pursuant to this Agreement, the Loans, and any other sums
owed to PSLA relating to the Loans. The Core Collateral Assignment of
Subsidiaries Receivables shall include the intercompany payables owed by Core SC
to Core FL.
     Section 2.02 Assignment of Subsidiary Receivables. Certain of the
subsidiaries of Core FL are indebted to other subsidiaries of Core FL
(“Subsidiary Creditors”) as more particularly set forth on the attached
Schedule 2.02(a). Simultaneously with execution of this Agreement, each of the
Subsidiary

- 8 -



--------------------------------------------------------------------------------



 



Creditors (including Core SC) shall execute and deliver to PSLA a Collateral
Assignment of Receivables in the form and content set forth on the attached
Schedule 2.02(b) (“Subsidiary Collateral Assignment of Receivables”) which shall
secure repayment of protective advances and/or any other loans made by PSLA
pursuant to this Agreement, the Loans, and any other sums owed to PSLA relating
to the Loans.
     Section 2.03 Subsidiary Release of Core Indebtedness. Heretofore, Core FL
was indebted to certain of its subsidiaries in those amounts set forth on the
attached Schedule 2.03(a) (“Core Indebtedness Owed Subsidiaries”).
     (a) Prior to the execution of this Agreement, each of the Core FL
Subsidiaries listed on the attached Schedule 2.03(a) executed and delivered to
Core FL and its beneficial owners, members, officers, employees and agents a
Release and Discharge of Indebtedness in the form and content attached as
Schedule 2.03(b) (“Release and Discharge of Indebtedness”). The term “Core
Parties,” as used in this Agreement, means, Core FL, Horizons 5, Core SC and the
subsidiaries of Core FL (but only so long as they are subsidiaries of Core FL)
and all entities owned by such entities.
     (b) Simultaneously with execution of this Agreement: (i) Core FL shall
deliver to PSLA executed originals of each of the foregoing Releases and
Discharge of Indebtedness confirming the release and discharge prior thereto of
all indebtedness and other obligations owed by Core FL to said Core FL
Subsidiaries; and (ii) each of the Core FL Subsidiaries listed on
Schedule 2.03(a) shall ratify and confirm said Releases and Discharge of
Indebtedness by executing and delivering to PSLA that certain Ratification of
Release and Discharge attached as Schedule 2.03(c) (“Ratification of Release and
Discharge”). It is acknowledged and agreed that PSLA will not assume any
obligations of the Core Subsidiaries or indemnify any of the Core Parties for
the same, but said subsidiaries shall not be released from any existing
liabilities, except as set forth herein.
     Section 2.04 Pledge of Member Interests in Subsidiaries. Simultaneously
with execution of this Agreement, Core FL shall pledge and grant to PSLA a
security interest and first lien in 100% of the ownership and membership
interests in each of those subsidiaries also listed in the third column of the
table set forth on the attached Schedule 2.04(a), which pledge and security
interest each shall be in the form and content attached as Schedule 2.04(b)
(“Pledge of Member Interests”) and shall deliver, or cause the applicable Core
FL Subsidiary to deliver, the certificate evidencing the pledged membership
interest duly endorsed or subscribed by Core FL or accompanied by an appropriate
instrument of transfer duly executed in blank by Core. PSLA may elect to accept
any and/or all of the member interests in the pledged Core FL Subsidiaries in
partial satisfaction of the Borrower’s obligations pursuant to Section 679.620,
Florida Statutes. Core FL and Horizons 5 shall execute and deliver to PSLA or
its designee the consent required pursuant to Section 679.620(3)(a), Florida
Statutes, which consent shall be in form and content required by PSLA. Subject
to its election set forth below, PSLA shall promptly proceed to enforce its
security interest pursuant to the partial strict foreclosure provisions of
Article 9 of the Uniform Commercial Code (“Article 9”) and seek to acquire 100%
ownership of the above referenced entities. Core FL shall execute a consent to
PSLA’s acceptance of the ownership in any of the above referenced entities in
partial satisfaction of the indebtedness in the form and content requested by
PSLA. PSLA may also, at its election, enforce said security interest and acquire
ownership of all or any combination of the remaining subsidiaries. Core FL and
Horizons 5 shall provide their written consent to such partial strict
foreclosure. The parties agree that the amount of indebtedness deemed satisfied
in exchange for each such

- 9 -



--------------------------------------------------------------------------------



 



membership interests accepted by PSLA shall be as set forth on the attached
Schedule 2.04(f) (“Agreement Regarding Partial Satisfaction of Indebtedness”)
which shall also be executed by the parties simultaneously herewith.
     Section 2.05 Covenant to Not Pledge. Core FL agrees that, except for the
pledges referenced in Section 2.04 above, it shall not pledge, encumber, assign,
transfer or restrict (or allow any of the foregoing to occur involuntarily) any
of the member interests pledged to PSLA, and violation of this covenant shall
constitute a material default hereunder.
ARTICLE III
Mortgages of Additional Land
     Section 3.01 Mortgage of Additional Land. Simultaneously with execution of
this Agreement each of those entities listed as a “Fee Simple Titleholder and
Mortgagor” on the attached Schedule 3.01(a)(i) shall execute and deliver to
PSLA: (a) Mortgage Modification Agreement in form and content of that attached
hereto as Schedule 3.0l(a)(ii), which shall be: (i) a first mortgage lien on the
real estate described on the Schedule referenced to the right of the name of
such entity; (ii) not subject to any mortgages, judgment liens or construction
liens; and (iii) subject only to such matters as are customary and necessarily
incidental to development thereof; and (b) UCC-1 Financing Statement in the form
and content set forth on the attached Schedule 3.0l(a)(iii) to perfect a
security interest and first lien on all tangible and intangible personal
property owned Tradition Development Company, LLC and Tradition Irrigation
Company, LLC upon the real property more particularly described within such
Financing Statement. Upon receipt thereof, PSLA may proceed to: (x) record each
such Mortgage Modification Agreement in the Public Records of St. Lucie County,
Florida; (y) file each such Financing Statement with the Florida Secretary of
State; and (z) institute proceedings to foreclose the mortgages encumbering said
real estate, which may be through amendment of the existing Florida Foreclosure
proceedings. Horizons St. Lucie Development, LLC and Tradition Research Park,
LLC shall also execute and deliver a Mortgage Modification Agreement for Parcel
F-4 and the Flute Parcel, which shall be subject to the Florida Operating Loan.
PSLA shall pay the documentary stamp tax, intangible tax and recording fees for
the mortgage modification agreements.
     Section 3.02 Rights of Declarants. Simultaneously with execution of this
Agreement, Core FL and Horizons 5 shall cause:
     (a) Tradition. Tradition Development Company, LLC, a Florida limited
liability company (“TDC”) is the “Founder” pursuant to that certain Community
Charter for Tradition dated April 17, 2003 and recorded April 25, 2003 in
Official Records Book 1700, Page 868, Public Records of St. Lucie County,
Florida, as amended, for that development commonly referred to as “Tradition” to
execute and deliver to PSLA, or its designee, that certain Assignment of
Founder’s Rights attached hereto as Schedule 3.02(a), which shall become
effective automatically upon the assignee thereof taking title to any land
subject to said Charter.

- 10 -



--------------------------------------------------------------------------------



 



     (b) Tradition (Commercial Area). TDC, as the “Founder” pursuant to that
certain Commercial Charter for Tradition dated November 17, 2004 and recorded
November 23, 2004 in Official Records Book 2098, Page 1697, Public Records of
St. Lucie County, Florida, as amended, for the development commonly referred to
as “Tradition” to execute and deliver to PSLA, or its designee, that certain
Assignment of Founder’s Rights attached hereto as Schedule 3.02(b), which shall
become effective automatically upon the assignee thereof taking title to any
land subject to said Charter.
     (c) Westcliffe Estates at Tradition. Tradition House, LLC, a Florida
limited liability company, as the “Developer” pursuant to that certain
Declaration of Covenants, Conditions and Restrictions for Westcliffe Estates at
Tradition dated March 12, 2009 and recorded March 23, 2009 in Official Records
Book 3071, Page 1098, Public Records of St. Lucie County, Florida, as amended,
for that development commonly referred to as “Westcliffe Estates at Tradition”
to execute and deliver to PSLA, or its designee, that certain Assignment of
Developer’s Rights attached hereto as Schedule 3.02(c), which shall become
effective automatically upon the assignee thereof taking title to any land
subject to said Declaration.
     (d) Tradition (South Carolina). Core SC as the “Declarant” pursuant to that
certain Declaration of Covenants, Conditions and Restrictions and Provisions for
Membership in Tradition Master Property Owners Association, Inc., recorded
December 21, 2006 in Book 501, Page 196, Office of Register of Deeds for Jasper
County, South Carolina, as amended, for that development commonly referred to as
“Tradition South Carolina” to execute and deliver to THH, or its designee, that
certain Assignment of Rights Under Declaration attached hereto as Schedule
3.02(d), which shall become effective automatically upon the assignee thereof
taking title to any land subject to said Declaration.
     (e) Tradition (South Carolina — Development Agreement). Core SC as the
“Owner” and “Developer” pursuant to that certain Second Restated and Amended
Development Agreement, recorded November 18, 2008 in Book 708, Page 1, Office of
Register of Deeds for Jasper County, South Carolina, as amended, for that
development commonly referred to as “Argent Tract West” to execute and deliver
to THH, or its designate, that certain Assignment of Rights Under Development
Agreement attached hereto as Schedule 3.02(e), which shall become effective
automatically upon the assignee thereof taking title to any land subject to said
Agreement; provided, however that prior to such assignment, a designee of BFC
shall be designated as a successor developer as to the 23 acre tract described
in Section 4.01(d).
     Section 3.03 Additional Mortgage Modification Agreement. Simultaneously
with execution of this Agreement, Core FL, Horizons 5, and the certain of the
subsidiaries of Core shall execute and deliver to PSLA a Mortgage Modification
Agreement granting PSLA a mortgage on the following property:
All right title and interest of Mortgagors in and to any real estate located in
St. Lucie County, Florida, excluding only those parcels described on the
attached Exhibit “A” (“Parcel D-2”) and Exhibit “B” (“Digital Domain Parcel”) by
quit claim and without any warranties of title.
Notwithstanding the foregoing, the Mortgage Modification Agreement shall provide
that solely as to any real estate in St. Lucie County, Florida encumbered only
by such blanket mortgage, the Mortgage Modification Agreement shall be a
quitclaim mortgage without any warranties of title.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE IV
Sale of Assets
     Section 4.01 Prohibition on Sales. None of the Core Parties shall sell or
otherwise dispose of any real estate or other material assets thereof without
the prior written consent of PSLA and THH, except as set forth below:
     (a) In consideration of payment by BFC Financial Corporation, a Florida
corporation (“BFC”), on behalf of Core FL of severance payments due or becoming
due Paul J. “Pete” Hegener, and one-half of the success fee owed by Core FL to
Algon Capital LLC, d/b/a Algon Group (“Algon”), contemporaneously with the
execution and delivery of this Agreement, TDC and HSL shall transfer by special
warranty deed to Core FL the ownership of that parcel commonly referred to as
“D-2,” and more particularly described on the attached Schedule 4.01(a)(i). The
deeds for that portion of D-2 referred to as Parcel 14-6A and Parcel 14-6B
shall: (a) allocate entitlement for 381 residential units from the Tradition
DRI; and (ii) 30,000 square feet of retail from the Western Grove DRI; (b) be
restricted as to only those uses for which entitlement are allocated; and
(c) otherwise be in form in content acceptable to the Core FL and PSLA. TDC may
execute additional documents that are appropriate incidentals thereto, subject
to the approval of PSLA as to form and content. All wetlands mitigation for
Parcel D-2 will be on-site. After the Closing under this Agreement, Core FL
shall be permitted to transfer D-2 (including the other rights transferred to
Core FL as provided above) to BFC (or its designated affiliate) for the
consideration set forth in this 4.01(a).
     (b) Core FL represents and warrants to PSLA that: (i) it has sold that land
commonly referred to as the Digital Domain parcel (i.e. 4-acres follow-up sale)
to a nonaffiliate on commercially reasonable terms; (ii) only customary closing
expenses were paid from the sales proceeds; and (iii) the net sales proceeds
shall be used solely for the payment of expenses in accordance with the Budget,
as defined in Section 5.01.
     (c) Core SC may sell, use or dispose of the unencumbered property owned by
it as follows: (i) such unencumbered property may be conveyed or otherwise used
to compromise or satisfy the debt owed by Core SC to National Bank of South
Carolina (“NBSC”) relating to the South Carolina project; or (ii) such
unencumbered property may be sold on commercially reasonable terms, provided
that only customary closing expenses are paid from the sales proceeds and the
net sales proceeds are used solely for repayment of indebtedness owed THH, or
paid to NBSC as provided above; and (iii) if not conveyed or sold as provided
above, conveyed to THH following resolution or final adjudication of the NBSC
foreclosure action.
     (d) Core SC may sell, use or dispose the approximately 23 acre +/- tract
commonly called the Village Center Commercial Tract located in Jasper County,
South Carolina to any party (including affiliates) on commercially reasonable
terms (provided that the sales price is at least $680,000) and Core SC shall be
entitled to retain 100% of the proceeds from such sale or disposition and may
use the same as it wishes, including reasonable and customary carrying costs
(taxes, insurance, etc.) for the property, costs

- 12 -



--------------------------------------------------------------------------------



 



to settle claims, reasonable out-of-pocket expenses to negotiate settlements and
distributions to the beneficial owner(s) of Core FL.
     Section 4.02 Land Use Approvals. To the extent assignable and not otherwise
transferred to PSLA and THH, the Core Parties and its subsidiaries will cause to
be assigned to PSLA and THH or their respective designate(s) all project
permits, land use approvals, entitlements, impact fee credits, other credits and
reimbursements and/or development rights benefiting or affecting the foreclosed
land (other than as allocated to D-2 or the closing documents contemplated in
Section 4.01 as provided above). Simultaneously herewith, the Core Parties shall
execute and deliver to PSLA that certain Assignment of Land Use Entitlements, as
to the Florida property, attached hereto as Schedule 4.02(x), which shall become
effective automatically at such time as PSLA or its designate takes title to any
portion of the land located in Florida that is mortgaged pursuant to any of the
Loan Documents and/or this Agreement. Simultaneously herewith, the Core Parties
shall execute and deliver to THH that certain General Assignment of Developer
and Contract Rights for Development of The Tradition, as to the South Carolina
property, attached hereto as Schedule 4.02(y), which shall become effective
automatically at such time as THH or its designee takes title to any portion of
the land located in South Carolina that is mortgaged pursuant to any of the Loan
Documents and/or this Agreement.
     Section 4.03 Replacement of Performance Bonds. Core FL and Horizons 5 have
posted certain performance bonds with certain third parties as listed on
Schedule 4.03 attached hereto (collectively, the “Bonds”). PSLA (or any
affiliate designated by it) hereby agrees to replace at maturity (without
renewal based on evergreen provisions), substitute or obtain the termination of,
each of the Bonds with replacement or substitute performance bonds or cash
collateral (as determined by Core FL in its sole discretion) at maturity or
sooner if reasonably practicable after the Effective Date (collectively, the
“Replacement Bonds”) and to instruct the person or legal entity which is holding
the replaced Bond to return the original of such replaced bond to Core FL. Core
FL shall have no liability with respect to and PSLA hereby assumes liability
with respect to: (i) the Bonds after the date hereof or (ii) any of the
Replacement Bonds. In the event the person or legal entity which is holding the
applicable Bonds fails to permit a replacement or substitution of any Bond for
any reason or for no reason. notwithstanding the good faith efforts of PSLA (or
any affiliate designated by it), then PSLA shall indemnify Core FL so long as
there is no Event of Default under this Agreement (if it results in a
termination of this Agreement) or any document executed incidental thereto. The
foregoing liability of PSLA shall terminate as to Bonds relating to property
owned by any entities for which the pledges referenced in Section 2.04 are
avoided.
     Section 4.04 Parcel C-5. The parties acknowledge that there is a pending
contract for the sale of Parcel C-5.
ARTICLE V
Budget, Employees and Management
     Section 5.01 Budget. Attached hereto as Schedule 5.01(x) is a cash basis
(i.e. not accrual) operating budget for the period November 1, 2010 through
November 12, 2010 (“Budget”) which was

- 13 -



--------------------------------------------------------------------------------



 



prepared by Core FL and approved by PSLA for the purposes set forth herein. The
Budget details: (x) all cash on hand and anticipated receipts of the Core
Parties; and (y) approved expenses for which said funds may be used in
accordance with the Budget. The Budget pertains to the Florida properties. Each
line item in the Budget is capped and savings in one category shall not increase
spending or loan funding in any other category.
     (a) Partial Payment of Indebtedness. On or before November 1, 2010, Core FL
and Horizons 5 shall deliver or cause their subsidiaries to deliver to PSLA via
wire transfer all cash on-hand less the “Hold-back Amount” (hereinafter defined)
shall be applied in reduction of the indebtedness owed to PSLA in the manner
determined by PSLA in the exercise of its discretion. As used in this Agreement,
the “Hold Back Amount” shall mean the collective reference to: (1) $500,000 for
payment of South Carolina liabilities and clean up reserve, (2) 50% of Algon’s
success fee of $750,000, (3) severance costs for any employee of Core FL which
does not accept employment with PSLA or its affiliate as of November 1, 2010 and
unused vacation time for all employees, in each case, per the “Core HR”
schedule, (4) legal fees and expense of Core FL and the other Core Parties not
to exceed $50,000, and (5) legal fees through closing and an additional $75,000
as a reserve for the payment of accounts payable of the Core Parties which are
“incurred to bona fide third parties (it being agreed that Core FL shall provide
an accounting to PSLA hereby consents to the use of the Holdback Amount for such
purposes. Core FL shall pay all severance due employees. Any funds not required
for the payment of severance benefits as provided above shall be paid promptly
to PSLA or its designee.
     (b) Cash Receipts. All cash and receipts of the Core Parties, including the
net proceeds of sales (i.e. gross sales price less reasonable and necessary
closing expenses), shall be paid to PSLA in partial repayment of the
indebtedness owed PSLA, except as otherwise provided in Section 4.01(a) and
Section 4.01(c) above. All such payments shall be applied to the indebtedness
owed pursuant to the Loan Documents or this Agreement, in the manner determined
by PSLA in the exercise of its sole discretion. PSLA may direct the payment of
specific expenses from available cash. Core Parties shall provide signature
cards and transfer all bank accounts to PSLA or its designee by November 12,
2010. A post-closing accounting of all receipts and disbursements of the Core
Parties shall be provided to PSLA on or before December 31, 2010.
     (c) Algon Success Fee. Core FL shall pay the Algon monthly fees through
December 31, 2010 and 50% of Algon’s $750,000 success fee which shall be paid on
January 1, 2011, provided that as of January 1, 2011 there exists no Core EL
bankruptcy and there exists no uncured Event of Default which is relied upon by
PSLA to properly terminate this Agreement as of such date. The other 50% of the
Algon $750,000 success fee shall be paid by BFC Financial Corporation or its
designee, upon such terms agreed to by such parties. If such uncured Event of
Default has occurred as of such dates, then 50% of such fee shall be paid to
Algon if the matter is cured.
     (d) [Intentionally Deleted].
     (e) [Intentionally Deleted].
     Section 5.02 Management of Properties. Horizons 5 will retain operational
responsibilities of the Florida real estate owned by it until transfer of
ownership of the membership interests to PSLA or its

- 14 -



--------------------------------------------------------------------------------



 



designate pursuant to the Article 9 strict foreclosure Core FL will retain
control of the Core FL Subsidiaries until the member interests are transferred
pursuant to the Article 9 strict foreclosure. Core SC will retain operational
responsibilities of the South Carolina real estate that comprises the collateral
for the South Carolina Development Loans until transfer of ownership thereof to
THH or its designee pursuant to the South Carolina Foreclosure. Prior to PSLA
becoming owner and operator of collateral acquired through enforcement of the
loan documents, Horizons 5, Core FL and Core SC shall continue to manage the
properties, shall not sell or convey any interest in such real estate (except as
authorized herein) without the prior written consent of PSLA, and they shall
exercise reasonable and prudent judgment to take such action as is necessary and
appropriate for their on-going operations. Core SC is not obligated to pay ad
valorem real estate taxes.
     Section 5.03 Hegener Severance. BFC Financial Corporation (or its designee)
shall assume and pay directly all severance benefits owed Paul J. “Pete” Hegener
(“Hegener Severance”) upon terms agreed to by such parties.
     Section 5.04 Termination of Employees. No severance benefits will be paid
to employees who voluntarily terminate their employment. The Core Parties shall
assign to PSLA any non-competes relating to its employees, which assignment will
be in the form and content set forth on the attached Schedule 5.04. The Core
Parties shall terminate the employment of all employees on or before the date
the member interests are transferred pursuant to the Article 9 strict
foreclosure. Core SC shall terminate the employment of all employees on or
before the date ownership of the South Carolina properties are transferred to
THH or its designate(s) pursuant to the South Carolina Foreclosure.
     Section 5.05 Transition of Management and Operations. The parties will
cooperate to facilitate the transition of management and business operations to
PSLA and THH or their designees, including the physical delivery transfer of all
books, records, computer data and other materials relating to the various
properties, regardless of the town or location PSLA and THH may appoint a
management company or third party manager for each of the Florida and South
Carolina properties. Core FL and Core SC shall cooperate with PSLA, THH and
their respective affiliates to facilitate the transfer to PSLA and THH of any
employees which it or any management company acting on its behalf, might wish to
employ in the future operation of the properties. It is the intent of the
parties that property of the Core Parties located in St. Lucie County, Florida
(office equipment, supplies, furniture, maintenance equipment, vehicles,
computers, servers, computer records, trademarks, tradenames, websites,
directory listings, files on site, files in storage, ect.) be transferred to
PSLA incidental to this Agreement and the Florida Foreclosure, and the Core
Parties shall take such actions as may be necessary and/or appropriate to
accomplish the same. The parties shall cooperate in all reasonable respects with
regards to the copying of materials (at the cost of the party requesting the
same) and shall retain records relating to the Core Subsidiaries and/or the
properties covered by this Agreement and/or the Loans in their respective
possession or control relating to the period prior to closing for a period of
seven (7) years. This Section 5.05 shall survive the Closing of this Agreement
for all purposes.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE VI
Deliveries of Parties
     Section 6.01 Entity Documents. Simultaneously with execution of this
Agreement, Core FL shall cause to be delivered to PSLA those entity formations,
status and authorizations documents listed on the attached Schedule 6.01, all of
which must be in form and content acceptable to PSLA.
     Section 6.02 Initial Deliveries of Core FL. Simultaneously with execution
of this Agreement, Core FL shall deliver (or cause to be delivered) to PSLA or
its designate(s), those items required by this Agreement including a mutually
acceptable authority resolution for each limited liability company. The
authority resolution for the managing member of each limited liability company
shall also be in form and content mutually acceptable to the parties.
     Section 6.03 Initial Deliveries of PSLA. Simultaneously with execution of
this Agreement, PSLA or its designee(s) shall deliver (or cause to be delivered)
to Core FL those items required by this Agreement.
     Section 6.04 Final Deliveries of Core FL. As a condition to receipt of the
Core Release pursuant to Section 9.02(b)(A) hereof, Core FL shall deliver (or
cause to be delivered) to PSLA or its designee(s), those additional items which
are required to be delivered by Core FL to PSLA pursuant to the terms of this
Agreement as of the Final Release Date (“Final Deliveries of Core”). In the
event PSLA believes that Core FL has failed to deliver such required items as of
the Final Release Date, then, PSLA shall send written notice to Core FL setting
forth with reasonable specificity such required items to be delivered. Upon Core
FL’s delivery to PSLA of such required items, PSLA shall deliver to Core FL the
Core Release.
     Section 6.05 Final Deliveries of PSLA. Upon receipt of the Final Deliveries
of Core FL as provided above, PSLA or its designee(s) shall deliver (or cause to
be delivered) to Core FL those additional items required by this Agreement
(“Final Deliveries of PSLA”).
     Section 6.06 Condition to Final Deliveries. Notwithstanding anything set
forth above to the contrary, the respective obligations of the parties to
provide the Final Deliveries of Core and the Final Deliveries of PSLA shall be
subject to there being no uncured Event of Default pursuant to this Agreement on
the part of the other party and/or condition or occurrence which with the giving
of notice and/or the passage of time would constitute an Event of Default
hereunder on the part of the other party.
     Section 6.07 Opinions of Counsel. Simultaneously with execution of this
Agreement: (a) the Core Parties, BFC and Woodbridge shall cause their designated
legal counsels to execute and deliver to PSLA opinions in the form and content
attached as Schedule 6.07(a), 6.07(b) and 6.07(c); and (b) PSLA shall cause its
designated legal counsel to execute and deliver to the Mortgagors an opinion in
the form and content attached as Schedule 6.07(d).

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default and Remedies
     Section 7.01 Events of Default by Core Parties and Remedies. Each of the
following shall constitute an “Event of Default” on the part of Core FL,
Horizons 5, Core SC and the other Core Parties hereunder:
     (a) the failure of any of the Core Parties and/or BFC (including its
designee, if applicable) to pay any material sum on its part to be paid pursuant
to this Agreement and/or any document executed incidental thereto as, when and
if due, if said failure continues for a period of five (5) business days after
PSLA provides notice thereof;
     (b) the failure of any of the Core Parties and/or BFC (including its
designee, if applicable) to perform any material obligation on its part to be
performed pursuant to this Agreement and/or any document executed incidental
thereto, if said failure continues for a period of ten (10) business days after
PSLA provides notice thereof;
     (c) the failure of any of the Core Parties and/or BFC (including its
designee, if applicable) to refrain from taking any material action which it is
prohibited from taking pursuant to this Agreement and/or any document executed
incidental thereto, if the consequences thereof are not cured fully within a
period of ten (10) business days after PSLA provides notice thereof;
     (d) the making of any representation or statement which is inaccurate,
incomplete or misleading in any material respect, if such is set forth in:
(i) this Agreement; (ii) any document executed and delivered by any of the Core
Parties and/or BFC (including its designee, if applicable) to PSLA in accordance
with the terms of this Agreement and/or any document executed incidental
thereto; and
     (e) If Core FL files a petition for bankruptcy under any chapter of the
Federal Bankruptcy Code or takes advantage of any other debtor relief law, or if
any of Core FL or any of the subsidiaries subject to the provisions of
Section 2.04 is the subject of an involuntary petition for bankruptcy under any
chapter of the Federal Bankruptcy Code prior to the earlier to occur of (the
“Earlier Filing Date”): (a) 91 days after the date PSLA takes ownership of the
pledged membership interests described in this Agreement pursuant to the
Article 9 strict foreclosure, unless dismissed within 90 days of said filing; or
(b) 120 days after the date of this Agreement if not dismissed within ninety
(90) days of said filing. Notwithstanding the foregoing, the filing of a
voluntary or involuntary bankruptcy for any of the Core Parties after the
Earlier Filing Date, shall not constitute an Event of Default hereunder.
Any determination regarding what is a “material sum” or “material obligation,”
as those terms are used above, shall be reasonable and, in the event of a
dispute regarding such determination, as may be duly adjudicated by a court of
competent jurisdiction. Upon occurrence of an Event of Default on the part of
any of the Core Parties hereunder, the forbearance provisions set forth in this
Section 9.01 below shall terminate automatically and PSLA may, in its sole
discretion: (x) terminate the rights of Core FL, Horizons 5, Core SC and/or the
Core Parties and/or obligations of PSLA pursuant to this Agreement,

- 17 -



--------------------------------------------------------------------------------



 



without terminating the rights of PSLA pursuant to this Agreement; (y) enforce
the obligations of the parties pursuant to this Agreement, including actions for
money damages, specific performance and/or injunctive relief; (z) proceed to
enforce any and/or all of the cumulative and non-exclusive rights and remedies
set forth in the Loan Documents, notwithstanding anything to the contrary set
forth in this Agreement and/or any document executed incidental hereto.
     Section 7.02 Events of Default by PSLA and Remedies. Each of the following
shall constitute a “PSLA Event of Default” on the part of PSLA hereunder:
     (a) The failure of PSLA to pay or advance any material sum on its part to
be paid or advanced pursuant to Section 5.01(d) of this Agreement, provided that
there is no Event of Default on the part of any of the Core Parties, or
condition which with the giving of notice and/or lapse of time would constitute
an Event of Default hereunder and such failure continues for a period of ten
(10) business days after Core FL provides written notice to PSLA thereof which
notice shall referenced specifically this Section 7.02;
     (b) The failure of PSLA to perform any material obligation on its part to
be performed pursuant to this Agreement, provided that there is not Event of
Default on the part of any of the Core Parties, or condition which with the
giving of notice and/or lapse of time would constitute an Event of Default
hereunder and such failure continues for a period of thirty (30) business days
after Core FL provides written notice to PSLA thereof which notice shall
referenced specifically this Section 7.02;
Upon the occurrence of a PSLA Event of Default hereunder, Core FL and Core SC
shall be entitled either to enforce the obligations of PSLA under this Agreement
pursuant to such remedies as may be available to it at law and/or in equity,
including actions for money damages, specific performance and/or injunctive
relief.
ARTICLE VIII
Representations and Warranties
Core FL and the Core FL Subsidiaries make the following representations and
warranties to PSLA, its successors and assigns, all of which are complete and
correct to the best of the actual knowledge of Jim Anderson, Wes McCurry and
Troy T. Taylor, each of whom has made, to the extent necessary, reasonable and
appropriate inquiry of others (but are not obligated to obtain and have not
obtained current title searches on real estate).
     Section 8.01 Core Communities, LLC. Core FL is a Florida limited liability
company duly formed and existing in good standing under the laws of Florida,
and: (i) the individual who executed this Agreement on behalf of Core FL was
duly authorized to execute this Agreement; (ii) each individual who executes any
other document on behalf of Core Communities, LLC pursuant to this Agreement
shall be duly authorized to execute each other documents to be executed by the
same pursuant to the terms of this Agreement; (iii) the sole member of Core
Communities, LLC is Woodbridge Holdings, LLC, a Florida limited liability
company (“Woodbridge”); (iv) the sole member of Woodbridge is BFC Financial

- 18 -



--------------------------------------------------------------------------------



 



Corporation, a Florida corporation; and (v) Troy T. Taylor has been duly
appointed as the Chief Restructuring Officer (“CRO”) of Core FL, the Core
Florida Subsidiaries and the Core SC Subsidiaries and as such is authorized to
execute this Agreement and all other documents to be executed incidental thereto
on their behalf without the need for any further authorization or approval.
     Section 8.02 Subsidiaries of Core Communities, LLC. Core Communities, LLC
is a Florida limited liability company duly formed and existing in good standing
under the laws of Florida; and as to each subsidiary or second-tier subsidiary
listed next to its name on Schedule 2.04(a): (i) it owns directly or indirectly
100% of the membership interests in said entity, free of any pledges, liens,
encumbrances and/or other restrictions or limitations, except as may be
expressly set forth in Limited Liability Company Agreement for said entity;
(ii) said subsidiary was duly formed and is existing in good standing under the
laws of Florida; (iii) the individual who executed this Agreement on behalf of
said subsidiary was duly authorized to execute this Agreement; (iv) each
individual who executes any other document on behalf of said subsidiary pursuant
to this Agreement shall be duly authorized to execute each other documents to be
executed by the same pursuant to the terms of this Agreement; and (v) the sole
member listed next to the name of said subsidiary on Schedule 2.04(a) is the
sole member for the subsidiary.
     Section 8.03 Unencumbered Real Estate. The real estate listed on the
attached Schedule 3.01(a) is the only real estate (except for parcel D-2 and the
Digital Domain Property referenced above) owned by any of the Core Parties in
Florida which is not currently mortgaged to PSLA, or its predecessors.
     Section 8.04 Property Owners Associations. The list of property owners
associations set forth on the attached Schedule 8.04 is complete and correct,
there are no other property owners or homeowners associations affecting any of
the land mortgaged to PSLA and/or THH, or to be mortgaged to PSLA pursuant to
this Agreement, and the information set forth on the attached Schedule 8.10 is
correct.
     Section 8.05 Other Agreements and Laws. The entering into this Agreement,
the execution and delivery of documents thereto, and the performance of the
respective obligations of the Core Parties under this Agreement and all other
documents executed and delivered incidental thereto shall not violate any
agreements, documents or instruments to which any of them is a party or by which
any of them is bound, or any law, governmental regulation, order or decree to
which any of them is subject.
     Section 8.06 Not Foreign Person. Neither Core FL, Horizons 5, Core SC nor
any of the Core FL Subsidiaries is a “foreign person” as that term is used in
Section 1445 of the United States Internal Revenue Code of 1986 as amended (the
“IRS Code”).
     Section 8.07 Condemnation. There is no pending condemnation proceeding
affecting any part of the land currently mortgaged to PSLA and/or THH, or to be
mortgaged to PSLA pursuant to the terms of this Agreement.
     Section 8.08 Hazardous Materials. Neither Core FL, Horizons 5, Core SC nor
any of the Core FL Subsidiaries: (a) has ever used, generated, processed,
stored, released, discharged, transported, handled or disposed of any hazardous
matter, hazardous waste or hazardous substance on, in or in connection with the
land currently mortgaged to PSLA and/or THH, or to be mortgaged to PSLA pursuant
to the terms of this Agreement, except in compliance with all applicable laws,
and (b) has no knowledge of the presence

- 19 -



--------------------------------------------------------------------------------



 



of any hazardous material on the land currently mortgaged to PSLA and/or THH, or
to be mortgaged to PSLA pursuant to the terms of this Agreement. For the
purposes of this paragraph, “hazardous matter”, “hazardous waste” and “hazardous
substance” shall mean asbestos, asbestos containing materials, lead paint, and
all “hazardous matter,” “hazardous materials,” “hazardous substances,” and “oil”
as defined in any applicable federal, state or local law, rule, order or
regulation relating to the Property, including all of the following statutes and
their implementing regulations, as applicable Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601 et. seq.,
Toxic Substances Control Act, 15 U.S.C. §2601 et. seq., Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. §136, Hazardous Materials
Transportation Act, 49 U.S.C. §1801- 1812, Federal Water Pollution Control Act,
33 U.S.C. §1251 et. seq., Federal Solid Waste Disposal Act, 42 U.S.C. §6901 et.
seq., and/or Clean Air Act, 42 U.S.C. §7401 et. seq, and/or the Resource
Conservation and Recovery Act, 42 U.S.C., §690, et. seq.
     Section 8.09 Notices of Claims. Neither Core FL, Horizons 5, Core SC nor
any of the Core FL Subsidiaries has received notice of any (i) unrecorded liens,
claims, encumbrances, restrictions and/or rights of third parties which affect
the land currently mortgaged to PSLA and/or THH, or to be mortgaged to PSLA
pursuant to the terms of this Agreement, or any part thereof, (ii) adverse or
other parties in possession of the land currently mortgaged to PSLA and/or THH,
or to be mortgaged to PSLA pursuant to the terms of this Agreement, or any part
thereof, and (iii) parties who have been granted any option, purchase contract,
license, lease or other right or interest relating to the purchase, use or
possession of the land currently mortgaged to PSLA and/or THH, or to be
mortgaged to PSLA pursuant to the terms of this Agreement, or any part thereof,
except as set forth on attached Schedule 8.09.
     Section 8.10 Violations of Laws. Neither Core FL, Horizons 5, Core SC nor
any of the Core FL Subsidiaries has received notice of any condition existing
with respect to the land currently mortgaged to PSLA and/or THH, or to be
mortgaged to PSLA pursuant to the terms of this Agreement, or any part thereof;
which violates any federal, state or local governmental regulation or law,
except as set forth on attached Schedule 8.10.
     Section 8.11 Violation of Environmental Laws. Neither Core FL, Horizons 5,
Core SC nor any of the Core FL Subsidiaries has received any notice from
federal, state or local authorities with respect to a violation of any
environmental law, rule, regulation or ordinance relating to the land currently
mortgaged to PSLA and/or THH, or to be mortgaged to PSLA pursuant to the terms
of this Agreement, or any portion thereof. Seller has no notice of any pending
action against Seller under any environmental law, rule, regulation or
ordinance, except as set forth on attached Schedule 8.11.
     Section 8.12 Ownership of Land. None of Core FL, Horizons 5, Core SC, Core
FL Subsidiaries or any affiliates thereof, owns any real estate located in
Florida except for: (a) that which is currently mortgaged to PSLA, or any
predecessor thereof; (b) that which will be mortgaged to PSLA pursuant to the
provisions of Section 4.01 of this Agreement; and (c) those parcels listed on
the attached Schedule 3.01(a)(i).
     Section 8.13 Ownership of Entities. None of the Core FL, Horizons 5, Core
SC, Core FL Subsidiaries and any affiliates thereof, owns any interests in any
entities other than the Core FL Subsidiaries and the Core SC Subsidiaries.

- 20 -



--------------------------------------------------------------------------------



 



     Section 8.14 Financial Information. The financial statements, reports
and/or other information listed on the attached Schedule 8.14 (“Financial
Information”) provided by Core FL to PSLA and/or its affiliates are accurate and
complete in all material respects. All information provided by Mortgagors to
PSLA prior to the date hereof, including, without limitation, all financial
statements, balance sheets, and cash flow statements, were, at the date of
delivery, and do, as of the date hereof, represent the good faith belief of Core
FL with respect to the information set forth therein. The Core Parties recognize
and acknowledge that PSLA is entering into this Agreement based in part on the
financial information provided to PSLA by Mortgagors and that the truth and
correctness in all material respects of that financial information is a material
inducement to PSLA in entering into this Agreement. During the term of this
Agreement, Core FL and Core SC agree to advise PSLA promptly in writing of any
and all new information, facts, or occurrences which would in any way materially
supplement, contradict, or affect any statements referenced on the attached
Schedule 8.14.
     Section 8.15 No Hindrance or Delay. This Agreement is not being made or
entered into with the actual intent to hinder, delay, or defraud any entity or
person, and Core FL, Horizons 5, Core SC or the subsidiaries of Core FL are not
bankrupt. Except as specifically provided in this Agreement, no express or
implied consent to any further forbearance or modifications involving any of the
matters set forth in this Agreement or otherwise shall be inferred or implied by
PSLA’s execution of this Agreement or any other act of the PSLA.
     Section 8.16 No Novation. This Agreement is not intended by the parties to
be a novation of the Loan Documents and, except as expressly modified herein,
all terms, conditions, rights and obligations as set out in the Loan Documents
are hereby reaffirmed and shall otherwise remain in full force and effect as
originally written and agreed.
     Section 8.17 Entire Agreement. This Agreement and the Loan Documents
constitute the entire agreement among PSLA and Core FL, Horizons 5, Core SC with
respect to this matter.
     Section 8.18 No Bankruptcy Proceedings. No action or proceeding, including,
without limitation, a voluntary or involuntary petition for bankruptcy under any
chapter of the United States Bankruptcy Code (11 U.S.C. § 101 et. seq.), as
amended (“Bankruptcy Code”), has been instituted or threatened by or against any
of the Core Parties and/or Core FL Subsidiaries.
     Section 8.19 Prohibition on Distributions. Except as expressly authorized
in this Agreement, at no time on or after execution of this Agreement shall any
of the Core Parties make any distribution of cash, capital, property or other
things of value to Woodbridge Holdings, LLC or BFC Financial Corporation.
     Section 8.20 Real Estate Brokerage Company. Core Commercial Realty, LLC
does not have a current broker of record and its real estate brokerage licenses
currently is not in good standing with the State of Florida. Core Commercial
Realty, LLC owns no land, assets, claims, or rights, or rights to acquire any
land, assets, claims or rights in the future, and shall not acquire any assets,
claims or rights in the future.

- 21 -



--------------------------------------------------------------------------------



 



     Section 8.21 Horizons Acquisition 7, LLC. Horizons Acquisition 7, LLC is a
shell entity that owns no land, assets, claims, or rights, or rights to acquire
any land, assets, claims or rights in the future, and shall not acquire any
assets, claims or rights in the future.
     Section 8.22 Irrigation Company. Tradition Irrigation Company, LLC owns and
operates the irrigation plant facilities which currently serve the Tradition
development.
     (a) Irrigation Company Assets. Attached hereto as Schedule 8.23(a) is a
general ledger accounting of all the assets and rights owned and/or held by
Tradition Irrigation Company, LLC.
     (b) Irrigation Plant Land. Tradition Development Company LLC owns that
certain 5.15 +/- acres parcel of land described on the attached Schedule 8.23(b)
(“Irrigation Plant Land”) upon which the irrigation plant facilities are
located, and intends to convey or lease the same to Tradition Irrigation Company
LLC. The Irrigation Plant Land is not encumbered by any mortgages or subject to
any judgment or construction liens.
     (c) Except as set forth above, Tradition Irrigation Company owns no land,
assets, claims, or rights, or rights to acquire any land, assets, claims or
rights in the future.
     Section 8.23 HTC Operations Building and Head End Equipment. Tradition
Development Company LLC owns the operations building and head end equipment
located on the Irrigation Plant Land which are not encumbered by any mortgages
or subject to any judgment or construction liens. The cost of the building was
paid in 2002 with an advance royalty payment in the amount of $250,000 to
Tradition Development Company LLC.
     Section 8.24 Tradition Outfitters, LLC. Tradition Outfitters, LLC was
formed to serve as a vendor to rent non-motorized water craft on the main lake
as an amenity and owns no land, assets or claims or rights to acquire any land,
assets in the future, other than the easement rights referenced below, and shall
not acquire any land, assets, claims or rights in the future. Tradition
Outfitters, LLC holds an access easement to the main lake via Plat 17.
     Section 8.25 Core Development Company, LLC (Mississippi). Core Development
Company, LLC (Mississippi) was formed to provide consulting services to the
project known as “Tradition Mississippi” and has no assets or claims or rights
to acquire assets in the future, other than those rights to the name “Tradition”
established pursuant to the settlement of a lawsuit.
     Section 8.26 St. Lucie Farms, LLC. St. Lucie Farms, LLC is an entity formed
to store landscape materials “in-house,” owns no land, assets or claims or
rights to acquire any land, assets in the future and shall not acquire any land,
assets, claims or rights in the future.
     Section 8.27 Core Commercial Group, LLC. Core Commercial Group, LLC and its
subsidiaries owns no land, assets or claims or rights to acquire assets in the
future, except for the escrow agreement referenced below, and shall not acquire
any land, assets, rights or claims in the future.

- 22 -



--------------------------------------------------------------------------------



 



     Section 8.28 Tradition Village Center, LLC. Tradition Village Center, LLC
owns no land, assets or claims or rights to acquire any land or assets in the
future, except for the $150K Escrow Account referenced above and except for the
land identified on Schedule 3.01(a)(i) to this Agreement, and shall not acquire
any land, assets, claims or rights in the future.
     Section 8.29 The Landing at Tradition Development Company, LLC. The Landing
at Tradition Development Company, LLC has heretofore sold those parcels commonly
referred to as outparcels 2, 5, 6 and 7 and owns no land, assets or claims or
rights to acquire any land or assets in the future and shall not acquire any
land, assets, claims or rights in the future.
     Section 8.30 Landing Phase II, LLC. Landing Phase II, LLC has heretofore
sold those parcels commonly referred to as 6A and 10 and owns no land, assets or
claims or rights to acquire any land, assets in the future and shall not acquire
any land, assets, claims or rights in the future.
     Section 8.31 The Landing Holding Company, LLC. The Landing Holding Company,
LLC: (i) owns no land, assets or claims or rights to acquire any land, assets in
the future and shall not acquire any land, assets, claims or rights in the
future.
     Section 8.32 Tradition Utility Company, LLC. Tradition Utility Company, LLC
is an entity formed to administer the FCI smart energy grid and owns no land,
assets or claims or rights to acquire any land, assets in the future, and shall
not acquire any land, assets, claims or rights in the future.
     Section 8.33 “Founder” of Property Owners Associations. Tradition
Development Company, LLC is the “Founder” of Tradition Community Association,
Inc. and Tradition Commercial Association, Inc. and continues to hold all rights
as “Founder” relative thereto, which rights it may assign and transfer without
the consent or approval of any third party. Tradition House, LLC is the
“Developer” of Westcliffe Estates at Tradition Homeowners Association, Inc., and
continues to hold all rights as “Developer” relative thereto, which rights it
may assign and transfer without the consent or approval of any third party.
     Section 8.34 Distributions. At no time during the term of this Agreement
shall any of the Core Parties make any distribution (i.e. of money, property or
anything else of value), payment or transfer of any assets to any other of the
Core Parties, any entity or person affiliated with the same and/or any other
person or entity, except for attorneys, Algon and as otherwise expressly
provided in Section 4.01 or otherwise in this Agreement.
     Section 8.35 Core Parties. Each of Core FL and Horizons 5 is a Florida
limited liability company duly formed and existing in good standing under the
laws of Florida, and: (i) Troy T. Taylor in his capacity as Chief Restructuring
Officer of Core FL and each of the subsidiaries of Core FL was duly authorized
to execute this Agreement ; and (ii) Troy T. Taylor in his capacity as Chief
Restructuring Officer of Core FL and each of the subsidiaries of Core FL was
authorized to execute each other document executed on behalf of said entities,
and their subsidiaries, pursuant to this Agreement. Core SC is a South Carolina
limited liability company duly formed and existing in good standing under the
laws of South Carolina, and: (i) Troy T. Taylor in his capacity as Chief
Restructuring Officer of Core FL and each of the subsidiaries of Core FL was
duly authorized to execute this Agreement on behalf of said entities; and
(ii) Troy T. Taylor in his capacity as Chief Restructuring Officer of Core FL
and each of the

- 23 -



--------------------------------------------------------------------------------



 



subsidiaries of Core FL was authorized to execute each other document executed
on behalf of said entity, pursuant to this Agreement.
     Section 8.36 Agreements and Laws. This Agreement and each of the documents
executed on behalf of Core FL, Horizons 5 and Core SC in connection with this
Agreement are legally binding and enforceable against the same in accordance
with their respective terms.
     Section 8.37 Rights Relating to Loans. Each of the Recitals set forth in
the Agreement is true and correct and is hereby incorporated into this Agreement
for all purposes. Core FL, Horizons 5, Traditions Research Park, LLC, Horizons
St. Lucie Development Company, LLC and Core SC are the sole borrowers/guarantor
for the Florida Loans and/or the South Carolina Loans. No rights of Core FL,
Horizons 5 and Core SC relating to said loans has been assigned, mortgaged,
pledged, encumbered or otherwise transferred to any person or legal entity
(other than to Core FL, Horizons 5 and Core SC).
ARTICLE IX
Forbearance and Releases
     Section 9.01 Forbearance. So long as no “Event of Default” exists and is
continuing on the part of any of the Core Parties, Woodbridge and/or BFC
(including any designee thereof) pursuant to this Agreement (and any documents
executed incidental thereto), as defined in Section 7.01 above then PSLA, THH
and each of their respective affiliate shall forbear from pursuing (but shall
not thereby waive or release) any legal actions against the Core Parties based
on matters arising prior to the date of this Agreement, except PSLA and THH may
pursue the Florida Foreclosure, the South Carolina Foreclosure, and enforcement
of this Agreement and all documents executed incidental thereto including the
Deficiency Participation Agreement. The foregoing forbearance provision shall
terminate automatically in the event that the Core Parties do not qualify for
delivery of the Core Release on the Final Release Date. The foregoing
forbearance in favor of any party and their respective beneficial owners,
members, directors, officers, employees, attorneys and agents is not, and shall
not constitute, an admission by any party that any other party has any claim or
cause of action against the same.
     Section 9.02 Release of Claims.
     (a) Simultaneously with execution of this Agreement, the Core Parties,
Woodbridge and BFC will execute and deliver a release of PSLA and its affiliates
releasing them from all claims and causes of action of any nature, other than
their obligations under the Agreement (and documents executed incidental
thereto) which shall be in the form and content attached hereto as Schedule
9.02(x) (“Core Parties”) and Schedule 9.02(y) (“Woodbridge/BFC”).
     (b) It is agreed that on the earlier to occur of: (i) 91 days after PSLA
takes ownership of the Core Subsidiaries through the enforcement of the pledge
of membership interests; and (ii) 120 days after the date of this Agreement, and
(b) which date is sometimes referred to herein as the (“Final Release Date”),
then PSLA will execute and deliver: (A) a release of the Core Parties (and their
respective

- 24 -



--------------------------------------------------------------------------------



 



officers, directors, members, managers, professionals, attorneys and agents) in
the form and content set forth on the attached Schedule 9.02(a) (“Core
Release”), provided that there is no material uncured Event of Default under
this Agreement or any documents executed incidental hereto; and (B) a release of
BFC and Woodbridge (and their respective officers, directors, members, managers,
professionals, attorneys and agents) in the form and content set forth on the
attached Schedule 9.02(c) (“BFC/Woodbridge Release”) provided that there is no
Event of Default under Section 7.01(e).
     (c) The failure of PSLA not to institute and actively pursue enforcement
proceedings to take ownership of a particular subsidiary shall not toll or
extend the 91 days period referenced above. The Core Release and the PSLA
Release, as updated, shall not apply to any Event of Default pursuant to this
Agreement.
     (d) As a condition to delivery of the Core Release, the Core Parties,
BFC/Woodbridge shall execute and deliver to the PSLA-Related Parties, as defined
below, an absolute find release of all claims whatsoever which shall be in the
form and content attached as Schedule 9.02(d)(i) and Schedule 9.02(d)(ii).
     (e) Notwithstanding anything to the contrary set forth in this Agreement,
in no event shall the Core Parties, Woodbridge, BFC and any other parties
related thereto be released from any liabilities or obligations under this
Agreement or any document executed in connection with this Agreement. Each of
PSLA, THH and their affiliates expressly reserve the right to enforce this
Agreement and each of the documents executed in connection with this Agreement.
     (f) Notwithstanding anything to the contrary set forth in this Agreement,
in no event shall the PSLA-Related Parties be released from any liabilities
under this Agreement or under any document executed in connection with this
Agreement. Each of the Core Parties, Woodbridge and BFC expressly reserve any
right to enforce this Agreement and each of the documents executed in connection
with this Agreement.
     Section 9.03 [INTENTIONALLY DELETED].
     Section 9.04 Deficiency Claim. In consideration of BFC’s payment on behalf
of Core FL of severance payment due or to become due to Paul J. “Pete” Hegener
and one-half of the Algon success fee owed by Core FL, and simultaneously with
the delivery of the BFC/Woodbridge Release, PSLA and THH will grant a
participation interest in the Florida and South Carolina deficiency claims to
BFC (or any affiliate designated by it) pursuant to the Deficiency Participation
Agreement in form and content attached as Schedule 9.04.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE X
Bankruptcy
     Section 10.01 Carryover of This Agreement in the Event of Bankruptcy. The
following provisions are of particular applicability in the event any of the
Core Parties files for relief under Bankruptcy Code, or an order of relief is
granted as to any of the Core Parties under Bankruptcy Code. The Core Parties
enter into these provisions in consideration of the procedures provided in this
Agreement and other good and valuable consideration, receipt of which Core FL
and Horizons 5 and subsidiaries of Core acknowledge.
     Section 10.02 Relief from Automatic Stay. Each of the Core Parties
represents that: (i) each of the Core Parties has no intention to file or
acquiesce in any bankruptcy or insolvency proceeding at any time hereafter;
(ii) the forbearance allowed by and the performance by PSLA of its obligations
pursuant to this Agreement are sufficient for the Mortgagors to pursue an
orderly winding-down of its business operations; (iii) neither Mortgagors nor
any of the Core Subsidiaries will have any equity in the mortgaged/pledged
assets in excess of the amount owed pursuant to the Loans or any realistic
opportunity to successfully reorganize their respective financial affairs in
bankruptcy; and (iv) so long as PSLA is not in default under this Agreement, any
bankruptcy filing or acquiescence therein by any of the Mortgagors or the Core
Subsidiaries after the Release Date would be as to PSLA in bad faith and solely
for the purpose of delaying or frustrating PSLA in the enforcement of its
rights. Accordingly, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, including the
forbearance of PSLA from exercising its rights and remedies as more particularly
set forth in Section 9.01 above, and PSLA’s performance of its obligations under
this Agreement, each of the Core Parties hereby agrees that in the event any of
the Core Parties shall: (i) file with any bankruptcy court of competent
jurisdiction or be the subject of any petition under the Bankruptcy Code;
(ii) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or other relief for debtors that is not dismissed within
ninety (90) days of its filing; (iii) have sought or consented to or acquiesced
in the appointment of any trustee, receiver, conservator, or liquidator; or
(iv) be the subject of any order, judgment, or decree entered by any court of
competent jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or relief for debtors, subject to
court approval, PSLA shall thereupon be entitled, and each of the Core Parties
irrevocably consents, to relief from any automatic stay imposed by Section 362
of Bankruptcy Code, or otherwise, on or against the exercise of the rights and
remedies otherwise available to PSLA as provided in the Loan Documents, this
Agreement or as otherwise provided by law, and each of the Core Parties hereby
irrevocably waives any right to object to such relief. The foregoing waivers by
the Core Parties shall not apply and shall be of no force or effect in the event
that this Agreement is terminated due to an uncured Event of Default on the part
of PSLA hereunder.
As additional consideration for PSLA entering into and performing its
obligations under this Agreement, the Core Parties and each of them agree that
in the event a bankruptcy petition under any Chapter of

- 26 -



--------------------------------------------------------------------------------



 



Bankruptcy Code is filed by or against any of the Core Parties at any time after
the execution of this Agreement, PSLA shall be entitled to the immediate entry
of an order from Bankruptcy court granting PSLA complete relief from the
automatic stay imposed by §362 of Bankruptcy Code (11 U.S.C. §362) to exercise
its foreclosure and other rights and remedies with respect to the Loan, upon the
filing with Bankruptcy court of a motion for relief from the automatic stay with
a copy of this Agreement attached thereto. The Core Parties and each of them
specifically agree that: (a) upon filing a motion for relief from the automatic
stay, PSLA shall be entitled to relief from the stay without the necessity of an
evidentiary hearing and without the necessity or requirement of PSLA to
establish or prove the value of the property or collateral, the lack of adequate
protection of its interest in the Loan, or the lack of equity in the Loan;
(b) the lifting of the automatic stay hereunder by Bankruptcy court shall be
deemed to be “for cause” pursuant to §362(d)(1) of Bankruptcy Code (11 U.S.C.
§362(d)(1)); (c) the Mortgagors and Guarantor and each of them will not directly
or indirectly oppose or otherwise defend against PSLA’s efforts to gain relief
from the automatic stay; and (d) PSLA shall be entitled to recover from the Core
Parties and each of them, all of PSLA’s reasonable attorneys’ fees, costs and
expenses incurred in connection with any bankruptcy or insolvency proceeding of
any of them. The remedies prescribed in this paragraph ape not exclusive and
shall not limit PSLA’s rights under the Loan Documents, this Agreement or by
law. The foregoing waivers by the Core Parties shall not apply and shall be of
no force or effect in the event that this Agreement is terminated due to an
uncured Event of Default on the part of PSLA hereunder.
     Section 10.03 Priority Claim to the Extent PSLA’s Security Decreased. All
rents and income are Cash Collateral, and to the extent they are used and
consumed after filing or entry of any Cash Collateral Order, Mortgagors and the
Core Subsidiaries specifically agree that they are collateral for a secured
claim under Section 506 of Bankruptcy Code in the amount so used. To the extent
the collateral securing PSLA’s claim in bankruptcy proceeding is thereafter
deemed or proves to be insufficient to pay PSLA’s claim in full, PSLA’s secured
claim shall be deemed to have been inadequately protected by the provisions of
the Cash Collateral Order, and it shall therefore have an administrative expense
claim in the proceeding in an amount equal to the diminution in the value of its
collateral, with super priority over any and all administrative expenses of the
kind specified in 11 U.S.C. §§ 503(b) and 507(b), which super priority shall be
equal to the priority provided under the provisions of Section 364(c)(1) of
Bankruptcy Code over all other costs and administrative expenses incurred in the
case of the kind specified in, or ordered pursuant to, Sections 105, 326, 330,
331, 503(b), 506(c), 507(a), 507(b) or 726 of Bankruptcy Code and shall at all
times be senior to the rights of Mortgagors and the Core Subsidiaries or any
successor trustee in the resulting bankruptcy proceeding or any subsequent
proceeding under Bankruptcy Code, except that such administrative expense claim
shall be subordinate to professional fees and reimbursement of expenses that may
be awarded to professionals retained by Mortgagors and the Core Subsidiaries
pursuant to Sections 330 and/or 331 of Bankruptcy Code and fees of the United
States Trustee.
     Section 10.04 Bankruptcy Proceedings. The Core Parties agree to the
following, to the fullest extent allowed by law and with the full intention that
such stipulations and agreements shall survive the filing of any bankruptcy
proceeding, that, in the event (i) that any of the Core Parties files for
protection under the Bankruptcy Code (it being understood that this Agreement is
not intended to preclude such filing), or (ii) if any involuntary petition in
bankruptcy is filed against any of the Core Parties, and is not dismissed within
ninety (90) days after filing, at any time from or after the date hereof:

- 27 -



--------------------------------------------------------------------------------



 



     (a) Consideration for Forbearance. PSLA gave up valuable rights and agreed
to forbear from exercising legal remedies available to it in exchange for the
promises, representations, acknowledgments and warranties of Core FL and
Horizons 5 and subsidiaries of Core FL contained herein and PSLA would not have
entered into this Agreement but for such promises, representations,
acknowledgments and warranties, all of which have been freely bargained for and
accepted by PSLA in good faith; and
     (b) Revival. If prior to expiration of the termination date in the Core
Release, or if the Core Release terminates, the payment of any money or the
transfer of any property to PSLA by or behalf of any of the Core Parties
subsequently should be alleged to be voidable, invalid or fraudulent, whether as
a preference, a fraudulent conveyance or otherwise, under Bankruptcy Code or any
other federal or state law relating to creditors’ or debtors’ rights (any such
payment or transfer a “Voidable Transfer”), and if PSLA either shall be required
to repay or restore any such Voidable Transfer or upon the advice of counsel
shall elect to do so, then: (a) the liability of the Core Parties for such
Voidable Transfer automatically shall be revived, reinstated and restored as
though such Voidable Transfer had never been made and PSLA shall have an allowed
claim against the Core Parties’ bankruptcy estate for the amount of the Voidable
Transfer; and (b) the Core Parties, jointly and severally, shall be liable to
PSLA for all costs, expenses and reasonable attorneys’ and paralegals’ fees and
expenses incurred by PSLA in connection with such Voidable Transfer and any
proceedings or discussions relating thereto.
ARTICLE XI
Miscellaneous Provisions
     Section 11.01 Limitation of Liability. Notwithstanding anything to the
contrary set forth herein and/or any other instrument executed incidental
hereto, any obligations or liabilities of PSLA, and its affiliates pursuant to
this Agreement and the documents executed incidental thereto, shall be limited
strictly to their interest in the Loans and collateral securing the same, it
being expressly agreed and understood that: (a) all other assets of PSLA, and
other PSLA Related Parties(including IWA) are released from any obligations or
liabilities of PSLA, and other PSLA Related Parties relating to the Loans, the
collateral securing the same and/or pursuant to this Agreement; and (b) no
judgment entered against PSLA, and/or other PSLA Related Parties shall be
enforceable against and/or collectible from any assets of PSLA, and/or other
PSLA Related Parties other than their interest in the Loans and collateral
securing the same.
     Section 11.02 Assignment of Claims. Provided that this Agreement is not
terminated due to an uncured Event of Default on the part of PSLA hereunder, the
Core Parties shall not assert any claim and/or file any cause of action of any
nature whatsoever against PSLA or any of the PSLA Related Parties (except for
any breach by PSLA of its obligations hereunder) during the terms of this
Agreement and/or for a period of twenty (20) years thereafter, and hereby
irrevocably and unconditionally assign and transfer to PSLA, and its successors
and assigns, any and all such claims and/or causes of action against any of the
PSLA Related Parties (except for any breach by PSLA or any entity described in
Section 11.03 of their obligations hereunder or in any document executed
incidental thereto), regardless of whether now existing or hereafter arising.

- 28 -



--------------------------------------------------------------------------------



 



     Section 11.03 Special Purpose Entities. One or more special purpose
entities affiliated with PSLA (including but not limited to PSL Acquisitions
Operating, LLC and THH Acquisitions, LLC) may take title to foreclosed real
estate, pledged subsidiary membership interests, other collateral acquired
pursuant to enforcement proceedings and/or other rights pursuant to this
Agreement and the Loan Documents.
     Section 11.04 Notices. Any notice or other communication required or
permitted hereby shall be in writing and such notice shall be deemed given upon
delivery thereof in person, or upon deposit with a nationally recognized
overnight delivery service.

     
If to any Core Parties:
  Core Communities, LLC
10 Glen Lake Parkway, Suite 130
Atlanta, Georgia 30328
Attention: Troy Taylor, Chief Restructuring Officer
 
   
With a copy to:
  Berger Singerman
200 South Biscayne Boulevard
Suite 1000
Miami, Florida 33131
Attention: Jordi Guso, Esq.
 
   
If to PSLA:
  PSL Acquisitions, LLC
C/O AEGON USA Realty Advisors, LLC
4333 Edgewood Road, NE
Cedar Rapids, Iowa 52499
Attention: David C. Feltman
 
   
With a copy to:
  Holland & Knight LLP
200 So. Orange Avenue
Suite 2600
Orlando, Florida 32801
Attention: Stephen W. Snively, Esq.
 
   
 
  - and -
 
   
 
  Holland & Knight LLP
100 North Tampa Street
Suite 4100
Tampa, FL 33602
Attention: W. Keith Fendrick, Esq.
 
   
If to BFC/Woodbridge
  B-DJ Holdings, LLC
c/o BFC Financial Corporation
2100 West Cypress Creek Road
Ft. Lauderdale, Florida 33309
Attention: Seth Wise

- 29 -



--------------------------------------------------------------------------------



 



     
With a copy to:
  Stearns Weaver Miller et. al.
150 West Flagler Street, Suite 2200
Miami, Florida 33130-1536
Attention: Drew M. Dillworth, Esq.

Any party hereto may change its address or designate different or other persons
or entities who receive copies by notifying the other party in the manner
described in this Section. A party receiving a notice which does not comply with
the technical requirements for notice under this Section may elect to waive any
deficiencies and treat the notice as having been properly given.
     Section 11.05 Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior understandings or agreements,
written or oral, between the parties.
     Section 11.06 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their respective heirs,
devisees, personal representatives, successors and assigns.
     Section 11.07 Waiver; Cumulative Remedies. No failure or delay on the part
of any party in exercising any right, power or remedy hereunder or under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or thereunder. The remedies herein and therein provided are cumulative
and not exclusive of any remedies provided by law or in equity.
     Section 11.08 Waiver and Modification. Failure by any party to insist upon
or enforce any of its rights shall not constitute a waiver thereof. Either party
hereto may waive the benefit of any provision or condition for its benefit
contained in this Agreement. No oral modification hereof shall be binding upon
the parties, and any modification shall be in writing and signed by the parties.
     Section 11.09 Time of Essence. TIME IS OF THE ESSENCE WITH RESPECT TO THE
OBLIGATIONS TO BE PERFORMED UNDER THIS AGREEMENT.
     Section 11.10 Construction. This Agreement shall not be construed more
strictly against one party merely by virtue of the fact that the same has been
prepared by one part or its counsel, it being recognized that all parties have
contributed substantially and materially to the preparation of this Agreement,
and each acknowledges and waives any claim contesting the existence and the
adequacy of the consideration given by any of the other parties hereto in
entering into this Agreement.
     Section 11.11 Further Assurances. Each of the parties agree, upon the
reasonable request of the other, at their expense, to promptly execute and
deliver to the other, or cause to be executed and delivered the other, any
document that is necessary to correct any inadvertent omissions in the Loan
Documents or to carry out the intent of this Agreement.

- 30 -



--------------------------------------------------------------------------------



 



     Section 11.12 Advice Of Counsel. Each of the parties has had the advice of
independent counsel of its own choosing in negotiations for and the preparation
of this Agreement, has investigated fully their alternatives to the execution
and performance of this Agreement, has had ample time to read this Agreement in
full and final form, and has had this Agreement fully explained to its or his
satisfaction.
     Section 11.13 Counterparts: Delivery. This Agreement may be executed in
counterparts by the parties. It is not necessary that the signatures of the
parties appear on the same counterpart or counterparts. All counterparts shall
collectively constitute a single agreement. Executed counterparts of this
Agreement may be delivered by electronic mail or facsimile transmission.
     Section 11.14 No Defenses of Offsets. As of the date of this Agreement, the
Loans are due and payable in full and each of the Core Parties acknowledges that
it has no defense, offset, or counterclaim to any of its obligations under the
Loan Documents. To the extent that any such defenses, claims, or offsets exist
as of the date hereof, they are waived and released by all of the Core Parties
in consideration of PSLA’s execution of this Agreement.
     Section 11.15 Governing Law, Jurisdiction. This Agreement shall be
construed in accordance with the laws of the State of Florida, without regard to
its conflict of laws principles. Each party hereby submits to personal
jurisdiction in the State of Florida for the enforcement of its obligations
hereunder, and waive any personal rights under the law of any other state to
object to jurisdiction in the State of Florida.
     Section 11.16 No Additional Debt. Each of the Core Parties agrees that it
will not cause or permit to be incurred any indebtedness secured by a lien on
any of the mortgaged and/or pledged assets after the date hereof other than in
favor of PSLA, or as otherwise permitted by this Agreement.
     Section 11.17 Entire Agreement. Each of PSLA and the Core Parties
acknowledges that there are no other agreements or representations, either oral
or written, express or implied, not embodied in this Agreement and the Loan
Documents, which, together, represent a complete integration of all prior and
contemporaneous agreements and understandings of the Core Parties and PSLA.
     Section 11.18 Consent to Agreement. The Core Parties and PSLA acknowledge
that they have thoroughly read and reviewed the terms and provisions of this
Agreement and are familiar with same, that the terms and provisions contained
herein are clearly understood by them and have been fully and unconditionally
consented to by them, and that each of the Core Parties and PSLA have had full
benefit and advice of counsel of their own selection, or the opportunity to
obtain the benefit and advice of counsel of their own selection, in regard to
understanding the terms, meaning and effect of this Agreement and that this
Agreement has been entered into by each of the Core Parties and PSLA freely,
voluntarily, with full knowledge, and without duress, and that in executing this
Agreement, the Core Parties and PSLA are relying on no other representations
either written or oral, express or implied, made by any other party hereto, and
that the consideration received by the Core Parties and PSLA hereunder has been
actual and adequate.
     Section 11.19 PSLA Not Liable For Expenses. Except as to funding of
expenses pursuant to the Budget as set forth in Section 5.01(d) above and for
PSLA’s obligations under Section 4.03 and Section

- 31 -



--------------------------------------------------------------------------------



 



5.02, nothing in this Agreement shall be intended or construed to hold PSLA
liable or responsible for any expenses, disbursement, liability or obligation of
any kind or nature whatsoever, including but not limited to, wages, salaries,
payroll taxes, deposits, withholding, benefits or other amounts payable to or on
behalf of Core FL, Horizons 5 and/or the Core Subsidiaries, whether or not there
is sufficient money in the operating bank account to pay such expenses or costs
and whether any present or future creditor attempts to assert a claim against
PSLA or any land mortgaged pursuant to the Loan Documents and/or this Agreement,
including but not limited to any attempt in any bankruptcy proceeding to assert
a claim under the Bankruptcy Code.
     Section 11.20 Successors and Assigns. This Agreement is made for the sole
protection of the parties to this Agreement (to the extent expressly set forth
herein), and their respective successors and assigns. Notwithstanding anything
set forth herein to the contrary, neither this Agreement nor any rights
thereunder may be assigned or transferred by any of the Core Parties without the
prior written consent of PSLA, which may be granted, conditioned and/or withheld
in the exercise of its sole discretion. Time shall be of the strictest essence
in the performance of each and every one of the parties obligations hereunder.
If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall remain in effect without impairment.
     Section 11.21 No Waiver. The execution, delivery and performance of this
Agreement by PSLA and the acceptance by PSLA of the performance of the Core
Parties hereunder: (a) shall not, except as otherwise provided in this
Agreement, constitute a waiver or release by the PSLA of any default that may
now or hereafter exist under the Loan Documents; (b) shall not constitute a
novation of the Loan Documents as it is the intent of the parties to modify the
Loan Documents as expressly set out herein; and (c) except as expressly provided
in this Agreement, shall be without prejudice to, and is not a waiver or release
of, the PSLA’s rights at any time in the future to exercise any and all rights
conferred upon PSLA by the Loan Documents or otherwise at law or in equity,
including but not limited to the right to accelerate the total amount due under
any notes entered into pursuant to the Loan Documents and/or this Agreement, the
appointment of a receiver, the demand for the assignment of rents, and the
institution of legal proceedings against the property and/or to institute
proceedings against any of the Core Parties and/or exercise any right against
any other person or entity not a party to this Agreement.
     Section 11.22 Performance of Loan Obligations. During the term of this
Agreement, Core FL, Horizons 5 and/or Core SC agree to perform all obligations
required by the Loan Documents but no new event of default, or event that, with
the passage of time or the giving of notice, or both, shall constitute an event
of default under the Loan Documents.
     Section 11.23 Partial Payments. If Core FL, Horizons 5 and/or Core SC make
future partial payments under the Loan Documents, such payments will be applied
in such order of application as PSLA deems appropriate to reduce the amounts
outstanding under the Loan Documents, but PSLA’s acceptance of such payments and
their application shall not cure the defaults under the Loan Documents, shall
not affect PSLA’s exercise of its remedies, shall not in any way constitute an
agreement or commitment to modify, renew or extend the terms of the Loan
Documents, and shall not constitute a waiver of any kind by PSLA.

- 32 -



--------------------------------------------------------------------------------



 



     Section 11.24 Reservations of Rights. Subject to the terms of this
Agreement, PSLA’s willingness to work with Core FL, Horizons 5 and/or Core SC in
the manner set forth herein shall not, except as expressly set forth in this
Agreement and/or any document executed by PSLA pursuant thereto, in any manner
prejudice the right of PSLA at any time and for any reason to avail itself of
all remedies available under the Loan Documents, Florida law and/or South
Carolina law, as applicable. Subject to the terms of this Agreement, PSLA thus
reserves the right to enforce the accelerated Loans, foreclose the Mortgages and
take any further actions to protect its interest upon occurrence of an Event of
Default hereunder.
     Section 11.25 Limitation on Interest. No provision of this Agreement, the
Loan Documents, or any instrument evidencing or securing the same, or otherwise
relating to the indebtedness evidenced thereby, shall require the payment or
permit the collection, application or receipt of interest in excess of the
maximum rate permitted by applicable state or federal law. If any excessive
interest in such respect is herein, or in any such other instrument provided
for, or shall be adjudicated to be so provided for herein or in any such
instrument, the provisions of this paragraph shall govern, and that neither Core
FL, Horizons 5 and/or Core SC nor their respective heirs, personal
representatives, successors or assigns shall be obligated to pay the amount of
such interest to the extent it is in excess of the amount permitted by
applicable law. It is expressly stipulated and agreed to be the intent of Core
FL, Horizons 5 and/or Core SC and the PSLA at all times to comply with the usury
and other laws relating to the Loan Documents, and any subsequent revisions,
repeals or judicial interpretations thereof, to the extent applicable to the
Loan Documents. In the event the PSLA ever receives, collects or applies as
interest any such excess, such amount which would be excessive interest shall be
applied to the reduction of the unpaid principal balance of the Loans, and, if
upon such application the principal balance of the Loans is paid in full, any
remaining excess shall be paid forthwith to Core FL, Horizons 5 and/or Core SC
and the provisions of the Loans and the Loan Documents and any demand or other
charging document shall immediately be deemed reformed and the amounts
thereafter collectible thereunder reduced, without the necessity of execution of
any new document, so as to comply with the then applicable law, but so as
otherwise to permit the recovery of the fullest amount called for thereunder. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the maximum rate of interest allowed to be charged by
applicable law, the Core FL, Horizons 5 and/or Core SC and the PSLA shall, to
the maximum extent permitted under applicable law, amortize, prorate, allocate
and spread the total amount of interest throughout the entire term of the Loans
so that the amount or rate of interest charged for any and all periods of time
during the term of the Loans is to the greatest extent possible less than the
maximum amount or rate of interest allowed to be charged by law during the
relevant period of time. Notwithstanding any of the foregoing, if at any time
applicable laws shall be changed so as to permit a higher rate or amount of
interest to be charged than that permitted prior to such change, then unless
prohibited by law, references in the Loan Documents to “applicable law” for
purposes of determining the maximum interest or rate of interest that can be
charged shall be deemed to refer to such applicable law as so amended to allow
the greater amount or rate of interest.
     Section 11.26 Confidentiality. Each of the parties hereto shall hold in
strict confidence, and they shall not disclose, directly or indirectly by any
means, to any other person (nor allow any of its other affiliated entities,
employees, agents and/or other representatives to disclose) without the prior
written consent of the other parties: (a) the existence of this Agreement or the
draft term sheet which was negotiated by the parties prior hereto; and/or
(b) any term or condition or other provision of this Agreement or the draft term
sheet which was negotiated by the parties prior hereto, except as provided

- 33 -



--------------------------------------------------------------------------------



 



below. The parties may disclose the existence of this Agreement and such
portions thereof as may be reasonable necessary: (i) on a need-to-know and
confidential basis to its employees, agents, consultants, and members of
professional firms serving it, such terms of this Agreement as are necessary,
provided that the disclosing party informs such party of the confidential nature
of such information and the requirements of this Section and such party agrees
(which agreement may be oral) to comply with the requirements of this Section;
(ii) to their attorneys for purposes of enforcement; (iii) to the limited extent
necessary if required or reasonably necessary in connection with any Legal
Proceeding; or (iv) to the limited extent necessary pursuant to any applicable
laws, ordinances, judgments, decrees, injunctions, writs, rules, regulations,
orders, interpretations, licenses, permits and orders of any court of competent
jurisdiction, arbitration or Governmental Authority in any relevant
jurisdiction. For purposes hereof, the following terms shall have the following
meanings: (i) “Governmental Authority” means any federal, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government, including, without limitation, the
Securities and Exchange Commission; and (ii) “Legal Proceeding” means any
action, suit, audit, investigation or proceeding of any nature, in law or in
equity, pending or threatened, by or before any court, tribunal, arbitrator or
other Governmental Authority, including, without limitation, to comply with a
party’s or its affiliate’s disclosure obligations under Federal or State
securities laws and regulations and/or any regulations of any applicable stock
exchanges. In the event that there is a material breach of the foregoing
provisions, such shall constitute an Event of Default hereunder on the part of
the breaching party. In the event of any violation of the forgoing, the
non-breaching party may enforce its rights hereunder pursuant to actions for
injunctive relief, specific performance, money damages and such other remedies
as may be available at law or in equity. The provisions of this Section shall
for a period of five (5) years from the effective date of this Agreement.
     Section 11.27 Representations and Warranties of PSLA. PSLA makes the
following representations and warranties to each of the Core Parties and their
respective successors and assigns, all of which are complete and correct to the
best of the actual knowledge of David C. Feltman who has made, to the extent
necessary, reasonable and appropriate inquiry of others.
     (a) PSLA. PSLA is an Iowa limited liability company duly formed and
existing in good standing under the laws of Iowa, and: (i) the individual who
executed this Agreement on behalf of PSLA was duly authorized to execute this
Agreement; and (ii) each individual who executes any other document on behalf of
PSLA pursuant to this Agreement shall be duly authorized to execute each other
documents to be executed by the same pursuant to the terms of this Agreement.
     (b) Agreements and Laws. This Agreement and each of the documents executed
in connection with this Agreement are legally binding and enforceable against
PSLA in accordance with its terms. The entering into this Agreement, the
execution and delivery of documents thereto, and the performance of the
respective obligations of PSLA under this Agreement and all other documents
executed and delivered incidental thereto shall not violate any agreements,
documents or instruments to which any of them is a party or by which any of them
is bound, or any law, governmental regulation, order or decree to which any of
them is subject.

- 34 -



--------------------------------------------------------------------------------



 



     (c) Ownership of All Loan Claims. Each of the Recitals is true and correct
and is hereby incorporated into this Agreement for all purposes. PSLA and THH
are the sole owners and holders of any and all claims, causes of actions
(whether choate or inchoate) and rights of the “lender” or “holder” of each of
the Loans against any borrower, guarantor, mortgagor, pledgor, or any of their
respective beneficial owners, directors, officers, members, employees, agents or
any other person or legal entity with respect to each of the Loans or with
respect to the collateral for the Loans (collectively, the “Loan Claims”). No
prior owner or holder of any of the Loans has assigned, mortgaged, pledged,
encumbered or otherwise transferred all or any portion of such Loan Claims to
any person or legal entity (other than to PSLA). PSLA has not assigned,
mortgaged, pledged, encumbered or otherwise transferred all or any portion of
such Loan Claims to any person or legal entity. The representation and
warranties of all the signatories to this Agreement shall survive the execution
and delivery of this Agreement and the other documents contemplated by this
Agreement.
     Section 11.28 BFC Provisions. BFC and Woodbridge have consented to and
agrees to be bound by such parties obligations contained in: (a) the following
provisions set forth in this Agreement (to the extent set forth therein)
Sections 4.01(a), 5.01(c), 5.03, 8.19, 9.02(e), 11.01 through 11, inclusive,
11.26, 11.28 and 11.30 and (b) any documents executed by BFC pursuant to this
Agreement.
     Section 11.29 Survival. The terms and provisions of this Agreement shall
survive execution thereof and delivery of the documents required thereby and be
enforceably by the parties hereto in the future in accordance with its terms.
     Section 11.30 Waiver of Jury Trial. THE PARTIES BY ACCEPTANCE HEREOF HEREBY
KNOWINGLY, IRREVOCABLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THE AGREEMENT, THE LOANS, THE LOAN DOCUMENTS, AND
ANY DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THEREUNDER, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL
OR WRITTEN), OR ACTION OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PSLA TO ENTER INTO THIS AGREEMENT.

- 35 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE FOR CORE
The undersigned hereby join in the execution of that certain AGREEMENT between
CORE COMMUNITIES, LLC a Florida limited liability company, HORIZONS ACQUISITION
5, LLC, a Florida limited liability company, CORE COMMUNITIES OF SOUTH CAROLINA,
LLC a South Carolina limited liability company, and PSL ACQUISITIONS, LLC, an
Iowa limited liability company, to which this Signature Page is attached, and
agree to be bound by all the terms and provisions thereof, and any future
amendments thereto.

                CORE COMMUNITIES, LLC,   CORE COMMUNITIES OF SOUTH a Florida
limited liability company   CAROLINA   By:      By:      Troy T. Taylor     Troy
T. Taylor   Chief Restructuring Officer     Chief Restructuring Officer

          HORIZONS ACQUISITION 5, LLC
a Florida limited liability company
    By:         Troy T. Taylor      Chief Restructuring Officer   

- 36 -



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE FOR PSL ACQUISITIONS, LLC
The undersigned hereby joins in the execution of that certain AGREEMENT between
CORE COMMUNITIES, LLC a Florida limited liability company, HORIZONS ACQUISITION
5, LLC, a Florida limited liability company, CORE COMMUNITIES OF SOUTH CAROLINA,
LLC, a South Carolina limited liability company, and PSL ACQUISITIONS, LLC, an
Iowa limited liability company, to which this Signature Page is attached, and
agree to be bound by all the terms and provisions thereof, and any future
amendments thereto.

            PSL ACQUISITIONS, LLC
an Iowa limited liability company
      By:           David C. Feltman        Vice President   

- 37 -



--------------------------------------------------------------------------------



 



         

CONSENT OF BFC
BFC Financial Corporation, a Florida corporation, joins in the execution of this
Agreement, to: (a) consent to the terms of this Agreement and the transactions
contemplated herein; and (b) agree to be bound by the provisions set forth in
Section 11.28 of this Agreement to the extent they require any act or
forbearance on its part.

            BFC FINANCIAL CORPORATION
a Florida Corporation
      By:           Seth M. Wise        EVP   

- 38 -



--------------------------------------------------------------------------------



 



CONSENT OF WOODBRIDGE
Woodbridge Holdings, LLC, a Florida limited liability company, joins in the
execution of this Agreement, to: (a) consent to the terms of this Agreement and
the transactions contemplated herein; and (b) agree to be bound by the
provisions set forth in Section 11.28 of this Agreement to the extent they
require any act or forbearance on its part.

            WOODBRIDGE HOLDINGS, LLC,
a Florida limited liability company,
      By:   BFC-Financial Corporation        a Florida corporation
its sole member              By:           Seth M. Wise        EVP     

- 39 -



--------------------------------------------------------------------------------



 



General Release and Discharge of Indebtedness
(Subsidiaries to Core Communities, LLC)
     For and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned legal entities, its successors and
assigns, together with the individuals and entities listed on Exhibit A attached
hereto (hereinafter collectively referred to as “Releasor”), hereby executes
this GENERAL RELEASE AND DISCHARGE OF INDEBTEDNESS (“Release”), effective the 1
day of November, 2010.
     Releasor hereby releases and forever, unconditionally and absolutely,
discharges Core Communities, LLC, a Florida limited liability company,
Woodbridge Holdings, LLC, a Florida limited liability company, BFC Financial
Corporation, a Florida corporation, and their respective beneficial owners,
member, officers, employees, agents and their respective successors and assigns
and each of the other entities listed on Exhibit B attached hereto (hereinafter
collectively, referred to as “Releasee”), from any and all causes of actions,
claims, damages, indebtedness, indemnities, obligations, expenses, rights of
set-off, affirmative defenses, counterclaims and/or liabilities of any nature
whatsoever, known and/or unknown, choate or inchoate, whether based on any act,
omission and/or other matter, occurring in the past from the beginning of the
world and/or in the future and whether based upon any legal theory whatsoever
(including, without limitation, at law, in equity, by statute, by contract, in
tort or otherwise).
     This Release is binding and complete agreement between Releasor and
Releasee, and their successors and assigns. In the event that any of the
Releasees institutes legal proceedings to enforce this Release, or asserts this
Release as a defense to enforcement of any legal action against it, and prevails
therein, it shall be entitled to recover reasonable attorneys fees, paralegal
fees and costs (regardless of whether any of the foregoing are incurred in
preparation for trial, at trial, on appeal and/or in bankruptcy) from the
Releasors.
SIGNATURE PAGE TO FOLLOW

1



--------------------------------------------------------------------------------



 



     In witness whereof, Releasor has caused this General Release and Discharge
of Indebtedness be executed effective the date first set forth above.

            RELEASOR:

CORE COMMERCIAL GROUP, LLC, HORIZONS ACQUISITION 5, LLC, HORIZONS ST. LUCIE
DEVELOPMENT, LLC, ST. LUCIE FARMS, LLC, ST. LUCIE WEST DEVELOPMENT COMPANY, LLC,
TRADITION DEVELOPMENT COMPANY, LLC, TRADITION IRRIGATION COMPANY, LLC, TRADITION
VILLAGE CENTER, LLC, all of the foregoing being Florida limited liability
companies, and CORE DEVELOPMENT COMPANY, LLC, a Mississippi limited liability
company

By: Core Communities, LLC, a Florida limited liability company, as the sole
managing member of, and on behalf of, each of the foregoing limited liability
companies
      By:           Troy T. Taylor, Chief Restructuring Officer     

2



--------------------------------------------------------------------------------



 



Exhibit A
Any director, officer, employee, agent, contractor, consultant, attorney
(in-house and/or outside counsel), broker, advisor, professional, appraiser
and/or representative of each of the subsidiaries of Core Communities, LLC, a
Florida limited liability company, and their respective successors and assigns.

3



--------------------------------------------------------------------------------



 



Exhibit B
Any person and/or entity which, directly and/or indirectly through other
entities, owns or controls, is owned or controlled by and/or is under common
ownership and/or control with any entity comprising Releasee (“Released
Entity”); and
Any shareholder, member, manager, beneficiary, director, officer, employee,
agent, contractor, consultant, attorney (in-house and/or outside counsel),
broker, advisor, professional, appraiser and/or representative of Core
Communities, LLC, a Florida limited liability company, Woodbridge Holdings, LLC,
a Florida limited liability company, BFC Financial Corporation, a Florida
corporation and/or any of the Related Entities, all as defined above, and their
respective successors and assigns.

4



--------------------------------------------------------------------------------



 



Initial General Release of PSLA/THH Group
(Core Parties)
     This General Release of PSLA/THH Group (“General Release”) is executed and
delivered effective November 8, 2010 by each of CORE COMMUNITIES, LLC, a Florida
limited liability company, HORIZONS 5 ACQUISITIONS LLC, a Florida limited
liability company, and CORE COMMUNITIES OF SOUTH CAROLINA, LLC, a South Carolina
limited liability company, on behalf of itself and each of the individuals and
entities listed on Exhibit A attached hereto (hereinafter referred to
individually and collectively as the “Releasors” or “Core Parties”) to and for
the benefit of PSL ACQUISITIONS, LLC, an Iowa limited liability company, doing
business as PSL Acquisitions I, LLC in Florida, PSL ACQUISITIONS OPERATING, LLC,
an Iowa limited liability company, THH ACQUISITIONS, LLC, an Iowa limited
liability company, INVESTORS WARRANTY OF AMERICA, INC., an Iowa corporation,
TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation, MONUMENTAL LIFE
INSURANCE COMPANY, a Maryland corporation, and each of the individuals and
entities listed on Exhibit B attached hereto and their respective successors and
assigns (hereinafter referred to both individually and collectively as
“Releasees” or “PSL/THH Group ”). For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Releasors
hereby covenant and agree with the PSL/THH Group as follows:
     1 Subject to the provisions set forth below, Releasors hereby irrevocably
and unconditionally release and discharge the Releasees forever from any and all
causes of actions, claims, damages, indebtedness, indemnities, obligations,
expenses (but excluding from this General Release any rights of set off,
affirmative defenses, counterclaims) and/or liabilities of any nature
whatsoever, known and/or unknown, choate or inchoate, whether based on any act,
omission and/or other matter, occurring in the past from the beginning of the
world through the date of this General Release and whether based upon any legal
theory whatsoever (including, without limitation, at law, in equity, by statute,
by contract, in tort or otherwise); including, without limitation, (a) any
dispute regarding the amounts owed to any of Releasors by any member of the
PSL/THH Group; (b) the negotiations, dealings, relationship, acts and/or errors
of the PSL/THH Group occurring prior to execution of the Agreement (hereinafter
defined); (c) the use of any of the loan proceeds provided under any of the
Loans (as defined in the Agreement) by any member of the PSL/THH Group; (d) the
collection, application and/or use of revenue, funds or property by any member
of the PSL/THH Group; (e) advice, recommendations and/or requirements relating
to business decisions of any member of the PSL/THH Group; (f) any condition or
fact relating to any of the collateral securing any of the Loans (as defined in
the Agreement), or the business or financial conditions of any member of the
PSL/THH Group in connection therewith; (g) any and all of that class of claims
commonly referred to as “lender liability claims” including but not by way of
limitation which may be asserted by a lender against a borrower and its
affiliates, including but not by way of limitation, any assertion of lack of
good faith, misleading conduct, fraud, over-reaching, conversion, improper
dividends, transactions with affiliates, preferential treatment to affiliates,
unconscionability, unfair business practices and/or breach of contract; and
(h) any other matter, circumstance or thing arising out of and/or related to the
Loans (collectively, the “Released Matters”).
     2. Notwithstanding anything set forth herein to the contrary, this General
Release and the Released Matters exclude and do not apply to the rights of any
of the Core Parties Group to: (a) enforce

1



--------------------------------------------------------------------------------



 



that certain Agreement dated November 8, 2010, by and between PSLA and Core
Communities, LLC, certain other parties (the “Agreement”) and/or any other
documents executed incidental thereto, including but without limitation the
Participation Agreement (as defined in the Agreement); (b) assert as a defense,
affirmative defense, counterclaim, right of setoff or cross-claim in any suit,
action, proceeding, referral or litigations matters which otherwise might be
included as Released Matters; and/or (c) bring a claim for fraud with respect to
any acts, statements, representations, or omissions made by the PSL/THH Group to
Releasors which Releasors justifiably relied upon in executing the Agreement,
the Participating Agreement, and/or any other documents executed incidental
thereto.
     3. Each Releasor, respectively, further covenants and agrees not to
commence or maintain any claim, (but excluding from this General Release any
rights of set off, affirmative defenses, counterclaims) suit, action,
proceeding, referral or litigation in respect of any Released Matter. Each
Releasor acknowledges and agrees that each member of the PSL/THH Group would
suffer irreparable harm in the event any Releasor breaches its waivers, releases
or agreements contained herein, and that monetary damages alone would be
inadequate to remedy such breach; and accordingly that the covenants not to sue
contained herein shall be specifically enforceable by each member of the PSL/THH
Group by injunction or other equitable remedy against the breaching Releasor,
without waiving any claim for damages caused by any such breach.
     4. Each Releasor, jointly and severally with the other Releasors,
represents and warrants with respect to each and every claim or other matter
included in the Released Matters as provided herein, that he, she, it or they
has or have not sold, assigned, pledged or otherwise voluntarily or
involuntarily disposed of or transferred any claim or any interest in or right
to any claim or other Released Matter, and that each and every claim and other
Released Matter is fully and finally liquidated, discharged, settled, waived,
released and satisfied. Each Releasor represents and warrants that all
affiliates of any Releasor that have claims or possible claims in connection
with the subject matter hereof, have joined in this General Release, and the
Releasors’ execution and delivery of this General Release is on behalf of and is
binding upon all such affiliates, and their respective heirs, personal
representatives, successors and assigns.
     5. In the event that any of the PSL/THH Group institutes legal proceedings
to enforce this Release, or asserts this Release as a defense to enforcement of
any legal action by the Releasors against any member of the PSL/THH Group, and
prevails therein, it shall be entitled to recover reasonable attorneys fees,
paralegal fees and costs (regardless of whether any of the foregoing are
incurred in preparation for trial, at trial, on appeal and/or in bankruptcy)
from the Releasors.
     6. This General Release (i) evidences the complete agreement of the parties
with respect to the subject matter hereof, (ii) may not be modified orally, but
only by a writing signed by the party to be charged and (iii) may be executed in
one or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.
     7. This General Release shall be governed by and construed in accordance
with the substantive laws of the State of Florida.

2



--------------------------------------------------------------------------------



 



     8. The releases, waivers, discharges and covenants set forth or provided
for herein are, and are deemed for all purposes to be, earned and supported by
present, good and valuable consideration by, to, and for the benefit of all
Parties, and final, irrevocable and complete without further condition precedent
or subsequent, except as expressly set forth herein. The Releasors acknowledge
that they have given this General Release after consultation with and upon
advice of counsel of their choice and that this General Release will bar legal
actions against the Released Parties on account of claims released and on
account of all Released Matters.
     9. Each party acknowledges and stipulates that the compromise and
settlement which form the basis of this General Release have been arrived at
after thorough bargaining and negotiation, and represent a final, mutually
agreeable compromise of matters provided herein. Each party further acknowledges
that, after the date hereof, he or it may hereafter discover facts in addition
to or different from those which he or it now knows or believes to be true with
respect to matters encompassed by this General Release, but that it is the
intention of each party to be fully, finally and forever settle the Released
Matters notwithstanding the discovery or existence of any such additional or
different facts which constitute the Released Matters.
     Executed and agreed as of the date set forth above.

                  CORE COMMUNITIES, LLC,
a Florida limited liability company           HORIZONS 5 ACQUISITIONS LLC,
a Florida limited liability company
 
               
By:
          By:    
 
               
 
  Troy A. Taylor           Troy A. Taylor
 
  Chief Restructuring Officer           Chief Restructuring Officer
 
                CORE COMMUNITIES OF SOUTH CAROLINA, LLC,
a South Carolina limited liability company              
By:
               
 
               
 
  Troy A. Taylor            
 
  Chief Restructuring Officer            

3



--------------------------------------------------------------------------------



 



Exhibit A
Any parent, beneficial owner, shareholder, director, officer, employee, agent,
contractor, consultant, attorney (in-house and/or outside counsel), broker,
advisor, professional, appraiser and/or representative of each of the past,
current or future subsidiaries of each Releasor and their respective successors
and assigns.
* * * * * * *

4



--------------------------------------------------------------------------------



 



Exhibit B
Any person and/or entity which, directly and/or indirectly through other
entities, owns or controls, is owned or controlled by and/or is under common
ownership and/or control with any entity comprising any member of the PSL/THH
Group (“Released Entity”); and
Any shareholder, member, manager, beneficiary, director, officer, employee,
agent, contractor, consultant, attorney (in-house and/or outside counsel),
broker, advisor, professional, appraiser and/or representative of the PSL/THH
Group and/or any of the Released Entities, all as defined above, and their
respective successors and assigns.
* * * * * * *

5



--------------------------------------------------------------------------------



 



Initial General Release of PSLA/THH Group
(Woodbridge/BFC)
     This General Release of PSLA/THH Group (“General Release”) is executed and
delivered effective November 8, 2010 by each of WOODBRIDGE HOLDINGS, LLC, a
Florida limited liability company, and BFC FINANCIAL CORPORATION, a Florida
corporation, on behalf of itself and each of the individuals and entities listed
on Exhibit A attached hereto (hereinafter referred to individually and
collectively as the “Releasors” or “BFC Parties”) to and for the benefit of PSL
ACQUISITIONS, LLC, an Iowa limited liability company, doing business as PSL
Acquisitions I, LLC in Florida, PSL ACQUISITIONS OPERATING, LLC, an Iowa limited
liability company, THH ACQUISITIONS, LLC, an Iowa limited liability company,
INVESTORS WARRANTY OF AMERICA, INC., an Iowa corporation, TRANSAMERICA LIFE
INSURANCE COMPANY, an Iowa corporation, MONUMENTAL LIFE INSURANCE COMPANY, a
Maryland corporation, and each of the individuals and entities listed on
Exhibit B attached hereto and their respective successors and assigns
(hereinafter referred to both individually and collectively as “Releasees” or
“PSL/THH Group ”). For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Releasors hereby
covenant and agree with the PSL/THH Group as follows:
     1. Subject to the provisions set forth below, Releasors hereby irrevocably
and unconditionally release and discharge the Releasees forever from any and all
causes of actions, claims, damages, indebtedness, indemnities, obligations,
expenses (but excluding from this General Release any rights of set off,
affirmative defenses, counterclaims) and/or liabilities of any nature
whatsoever, known and/or unknown, choate or inchoate, whether based on any act,
omission and/or other matter, occurring in the past from the beginning of the
world through the date of this General Release and whether based upon any legal
theory whatsoever (including, without limitation, at law, in equity, by statute,
by contract, in tort or otherwise); including, without limitation, (a) any
dispute regarding the amounts owed to any of Releasors by any member of the
PSL/THH Group; (b) the negotiations, dealings, relationship, acts and/or errors
of the PSL/THH Group occurring prior to execution of the Agreement (hereinafter
defined); (c) the use of any of the loan proceeds under any of the Loans (as
defined in the Agreement) by any member of the PSL/THH Group; (d) the
collection, application and/or use of revenue, funds or property by any member
of the PSL/THH Group; (e) advice, recommendations and/or requirements relating
to business decisions of any member of the PSL/THH Group; (f) any condition or
fact relating to any of the collateral securing any of the Loans (as defined in
the Agreement), or the business or financial conditions of any member of the
PSL/THH Group in connection therewith; (g) any and all of that class of claims
commonly referred to as “lender liability claims” including but not by way of
limitation which may be asserted by a lender against a borrower and its
affiliates, including but not by way of limitation, any assertion of lack of
good faith, misleading conduct, fraud, over-reaching, conversion, improper
dividends, transactions with affiliates, preferential treatment to affiliates,
unconscionability, unfair business practices and/or breach of contract; and
(h) any other matter, circumstance or thing arising out of and/or related to the
Loans (collectively, the “Released Matters”).
     2. Notwithstanding anything set forth herein to the contrary, this General
Release and the Released Matters exclude and do not apply to the rights of any
of the BFC Parties to: (a) enforce that

1



--------------------------------------------------------------------------------



 



certain Agreement dated November 8, 2010, by and between PSLA and Core
Communities, LLC, certain other parties (the “Agreement”) and/or any other
documents executed incidental thereto, including but without limitation the
Participation Agreement (as defined in the Agreement); (b) assert as a defense,
affirmative defense, counterclaim, right of setoff or cross-claim in any suit,
action, proceeding, referral or litigations matters which otherwise might be
included as Released Matters; and/or (d) bring a claim for fraud with respect to
any acts, statements, representations, or omissions made by the PSL/THH Group to
Releasors which Releasors justifiably relied upon in executing the Agreement,
the Participating Agreement, and/or any other documents executed incidental
thereto.
     3. Each Releasor, respectively, further covenants and agrees not to
commence or maintain any claim, (but excluding from this General Release any
rights of set off, affirmative defenses, counterclaims) suit, action,
proceeding, referral or litigation in respect of any Released Matter. Each
Releasor acknowledges and agrees that each member of the PSL/THH Group would
suffer irreparable harm in the event any Releasor breaches its waivers, releases
or agreements contained herein, and that monetary damages alone would be
inadequate to remedy such breach; and accordingly that the covenants not to sue
contained herein shall be specifically enforceable by each member of the PSL/THH
Group by injunction or other equitable remedy against the breaching Releasor,
without waiving any claim for damages caused by any such breach.
     4. Each Releasor, jointly and severally with the other Releasors,
represents and warrants with respect to each and every claim or other matter
included in the Released Matters as provided herein, that he, she, it or they
has or have not sold, assigned, pledged or otherwise voluntarily or
involuntarily disposed of or transferred any claim or any interest in or right
to any claim or other Released Matter, and that each and every claim and other
Released Matter is fully and finally liquidated, discharged, settled, waived,
released and satisfied. Each Releasor represents and warrants that all
affiliates of any Releasor that have claims or possible claims in connection
with the subject matter hereof, have joined in this General Release, and the
Releasors’ execution and delivery of this General Release is on behalf of and is
binding upon all such affiliates, and their respective heirs, personal
representatives, successors and assigns.
     5. In the event that any of the PSL/THH Group institutes legal proceedings
to enforce this Release, or asserts this Release as a defense to enforcement of
any legal action by the Releasors against any member of the PSL/THH Group, and
prevails therein, it shall be entitled to recover reasonable attorneys fees,
paralegal fees and costs (regardless of whether any of the foregoing are
incurred in preparation for trial, at trial, on appeal and/or in bankruptcy)
from the Releasors.
     6. This General Release (i) evidences the complete agreement of the parties
with respect to the subject matter hereof, (ii) may not be modified orally, but
only by a writing signed by the party to be charged and (iii) may be executed in
one or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.
     7. This General Release shall be governed by and construed in accordance
with the substantive laws of the State of Florida.

2



--------------------------------------------------------------------------------



 



     8. The releases, waivers, discharges and covenants set forth or provided
for herein are, and are deemed for all purposes to be, earned and supported by
present, good and valuable consideration by, to, and for the benefit of all
Parties, and final, irrevocable and complete without further condition precedent
or subsequent, except as expressly set forth herein. The Releasors acknowledge
that they have given this General Release after consultation with and upon
advice of counsel of their choice and that this General Release will bar legal
actions against the Released Parties on account of claims released and on
account of all el eased Matters.
     9. Each party acknowledges and stipulates that the compromise and
settlement which form the basis of this General Release have been arrived at
after thorough bargaining and negotiation, and represent a final, mutually
agreeable compromise of matters provided herein. Each party further acknowledges
that, after the date hereof, he or it may hereafter discover facts in addition
to or different from those which he or it now knows or believes to be true with
respect to matters encompassed by this General Release, but that it is the
intention of each party to be fully, finally and forever settle the Released
Matters notwithstanding the discovery or existence of any such additional or
different facts which constitute the Released Matters.
     Executed and agreed as of the date set forth above.

                  WOODBRIDGE HOLDINGS, LLC,
a Florida limited liability company       BFC FINANCIAL CORPORATION,
a Florida corporation
 
               
By:
          By:    
 
               
 
  Name: Seth M. Wise           Name: Seth M. Wise
 
  Title: President           Title: EVP

3



--------------------------------------------------------------------------------



 



Exhibit A
Any parent, beneficial owner, shareholder, director, officer, employee, agent,
contractor, consultant, attorney (in-house and/or outside counsel), broker,
advisor, professional, appraiser and/or representative of each of the past,
current or future subsidiaries of each Releasor and their respective successors
and assigns.
* * * * * * * *

4



--------------------------------------------------------------------------------



 



Exhibit B
Any person and/or entity which, directly and/or indirectly through other
entities, owns or controls, is owned or controlled by and/or is under common
ownership and/or control with any entity comprising any member of the PSL/THH
Group (“Released Entity”); and
Any shareholder, member, manager, beneficiary, director, officer, employee,
agent, contractor, consultant, attorney (in-house and/or outside counsel),
broker, advisor, professional, appraiser and/or representative of the PSL/THH
Group and/or any of the Released Entities, all as defined above, and their
respective successors and assigns.
* * * * * * * *

5



--------------------------------------------------------------------------------



 



Ratification of General Release and Discharge of Indebtedness
(Subsidiaries to Core Communities, LLC)
     This Ratification of General Release and Discharge of Indebtedness is made
by each of the undersigned legal entities, its successors and assigns, together
with the individuals and entities listed on Exhibit A attached hereto
(hereinafter collectively referred to as “Releasor”), to ratify and confirm the
continued effectiveness of that certain GENERAL RELEASE AND DISCHARGE OF
INDEBTEDNESS (“Release”), effective the 8th day of November, 2010 in favor of
Core Communities, LLC, a Florida limited liability company, Woodbridge Holdings,
LLC, a Florida limited liability company, BFC Financial Corporation, a Florida
corporation, and their respective beneficial owners, member, officers,
employees, agents and their respective successors and assigns and each of the
other entities listed on Exhibit B attached hereto (hereinafter collectively,
referred to as “Releasee”),
     This Ratification is binding and complete agreement between Releasor and
Releasee as to the matters set forth in such Release, and their successors and
assigns.
     In witness whereof, Releasor has caused this Ratification of Release and
Discharge of Indebtedness as of the date first above written.

            RELEASOR

CORE COMMERCIAL GROUP, LLC, HORIZONS ACQUISITION 5, LLC, HORIZONS ST. LUCIE
DEVELOPMENT, LLC, ST. LUCIE FARMS, LLC, ST. LUCIE WEST DEVELOPMENT COMPANY, LLC,
TRADITION DEVELOPMENT COMPANY, LLC, TRADITION IRRIGATION COMPANY, LLC, TRADITION
VILLAGE CENTER, LLC, all of the foregoing being Florida limited liability
companies, and CORE DEVELOPMENT COMPANY, LLC, a Mississippi limited liability
company

By: Core Communities, LLC, a Florida limited
liability company, as the sole managing member of,
and on behalf of, each of the foregoing limited
liability companies
      By:           Troy T. Taylor, Chief Restructuring Officer           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Any director, officer, employee, agent, contractor, consultant, attorney
(in-house and/or outside counsel), broker, advisor, professional, appraiser
and/or representative of each of the subsidiaries of Core Communities, LLC, a
Florida limited liability company, and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



Exhibit B
Any person and/or entity which, directly and/or indirectly through other
entities, owns or controls, is owned or controlled by and/or is under common
ownership and/or control with any entity comprising Releasee (“Released
Entity”); and
Any shareholder, member, manager, beneficiary, director, officer, employee,
agent, contractor, consultant, attorney (in-house and/or outside counsel),
broker, advisor, professional, appraiser and/or representative of Core
Communities, LLC, a Florida limited liability company, Woodbridge Holdings, LLC,
a Florida limited liability company, BFC Financial Corporation, a Florida
corporation and/or any of the Related Entities, all as defined above, and their
respective successors and assigns.

 